         Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 1 of 101 PageID: 39357




,,   '
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 2 of 101 PageID: 39358




       PART V.           DEFENDANTS' WITNESSES AND SUMMARY OF THEIR
                         TESTIMONY AND DEPOSITION DESIGNATIONS

                     Defendants intend to call the following witnesses and anticipate they will

       testify as follows:

                A.       Will Call for Live Testimony


          Jeffery Lewis                Mr. Lewis is the Senior Vice President of
                                       Engineering at Geomni Inc. He has worked for
          cl o Mc Carter & English LLP Defendants in various capacities and positions
          Four Gateway Center          since 1997. He may testify about his
          100 Mulberry Street          professional background; the operation,
          Newark, New Jersey 07102     functionality, and use of the Accused Products
                                       and related systems; research, design, and
                                       development of the Accused Products and
                                       related systems; the architecture of the Accused
                                       Products and related systems; the origin,
                                       creation, engineering, development,
                                       compilation, storage, location, execution, and
                                       use of Defendants' software and source code;
                                       documentation concerning the Accused
                                       Products and related systems; the Xactimate
                                       platform, embedded modules and features
                                       thereof, and third-party integrations therewith;
                                       historic capabilities, functions, and features of
                                       Xactimate; the relationship and interactions
                                       between and among Defendants, EagleView,
                                       Pictometry, and EagleView Technology
                                       Corporation; facts and circumstances underlying
                                       and supporting Defendants' positions,
                                       contentions, and arguments that the Defendants
                                       do not infringe any Asserted Claim of any
                                       Asserted Patent. He may also testify regarding
                                       the subject matter of the Rule 30(b)(6) topics on
                                       which he was designated to testify, and may
                                       testify regarding other subject matter about
                                       which he testified at his deposition.


       MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 3 of 101 PageID: 39359




          Edmund Webecke            Mr. Webecke is the President ofVerisk 3E. Mr.
                                    Webecke may testify regarding his professional
         c/o Mccarter & English LLP background; sales and pricing with regard to the
         Four Gateway Center        products that are the subject of this case; the
         I 00 Mulberry Street       development of Defendants' products; the
         Newark, New Jersey 07102   Accused Products in this case; Defendants'
                                    customers and customer satisfaction; the
                                    operations of and strategies relating to
                                    Defendants' businesses; the development and
                                    execution of marketing, advertising, and
                                    promotion strategies by Defendants; the
                                    relationship and interactions between and
                                    among Defendants, Eagle View, Pictometry, and
                                    EagleView Technology Corporation; the dates
                                    and circumstances related to when and how
                                    Defendants first learned of the Asserted Patents;
                                    the dates and circumstances related to when and
                                    how Defendants first learned of EagleView; the
                                    products, including those of Defendants, that
                                    compete with EagleView and/or Pictometry
                                    products; presentations, meetings, and
                                    discussions regarding Eagle View, Pictometry,
                                    and/or Eagle View Technology Corporation,
                                    their products, and/or the Asserted Patents; the
                                    corporate structure of the Defendants; the
                                    practice and procedures of Defendants for
                                    assessing patent infringement risks; business
                                    relationships concerning the Accused Products;
                                    EagleView's representations of infringement
                                    and non-infringement, and Defendants' actions
                                    relating to those representations; and Verisk's
                                    and/or Xactware's contemplated acquisition of
                                    or merger with EagleView, Pictometry, and/or
                                    EagleView Technology Corporation. Mr.
                                    Webecke may also testify regarding the subject
                                    matter of the Rule 30(b)(6) topics on which he
                                    was designated to testify, and may testify
                                    regarding other subject matter about which he
                                    testified at his de osition.
                                             2
      ME\ 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 4 of 101 PageID: 39360




              B.       May Call for Live Testimony or by Deposition


         Michael Fulton              Mr. Fulton is the President ofXactware
                                     Solutions. He began his career as a self-
         cl o Mccarter & English LLP employed general contractor before joining
         Four Gateway Center         Xactware in 1992. Mr. Fulton may testify
         100 Mulberry Street         regarding his professional background; sales
         Newark, New Jersey 07102 and pricing with regard to the products that are
                                     the subject of this case; the development of
                                     Defendants' products; the Accused Products in
                                     this case; Defendants' customers and customer
                                     satisfaction; the operations of and strategies
                                     relating to Defendants' businesses; the
                                     development and execution of marketing,
                                     advertising, and promotion strategies by
                                     Defendants; the markets in which the Accused
                                     Products complete; the use and benefits of the
                                     Xactimate platform; the relationship and
                                     interactions between and among Defendants,
                                     EagleView, Pictometry, and Eagle View
                                     Technology Corporation; the products,
                                     including those of Defendants, that compete
                                     with EagleView and/or Pictometry products;
                                     presentations, meetings, and discussions
                                     regarding EagleView, Pictometry, and/or
                                     EagleView Technology Corporation, their
                                     products, and/or the Asserted Patents; and the
                                     corporate structure of the Defendants. Mr.
                                     Fulton may also testify regarding the subject
                                     matter of the Rule 30(b)(6) topics on which he
                                     was designated to testify, and may testify
                                     regarding other subject matter about which he
                                     testified at his deposition.

        James Loveland                   Mr. Loveland is the former President and CEO
        (third party)                    of Xactware. He may testify about his
                                         professional background; EagleView's approach
        1091 Hawks Rest Drive,           to Xactware re ardin a business artnershi ;
                                                3
     MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 5 of 101 PageID: 39361




         Mapleton, Utah 84664         Xactware's historic capabilities, including
                                      regarding the use of aerial imagery and roof
         cl o Mark Morris             modeling; development and operation of
         Snell & Wilmer, LLP          Xactimate, Aerial Sketch, and other Xactware
         15 West South Temple         products; the success ofXactimate; and
         Suite 1200                   background information on Xactware. He may
         Salt Lake City, Utah 84101   also testify regarding other subject matter about
                                      which he testified at his deposition.

         Peter Magnus Olson         Mr. Olson is the Senior Vice President of Data
                                    & Production at Geomni, and was formerly the
        cl o Mccarter & English LLP Assistant Vice President of Geospatial Data
        Four Gateway Center         Services and the Director of Imagery Services at
        100 Mulberry Street         Xactware. He may testify regarding his
        Newark, New Jersey 07102 professional background, education, and
                                    qualifications, and about various patents,
                                    including the Asserted Patents. He may also
                                    testify regarding other subject matter about
                                    which he testified at his de osition.
        Jarron Merrill              Mr. Merrill is the Assistant Vice President of
                                    Finance at Xactware. He may testify regarding
        cl o Mccarter & English LLP his professional background; revenue and profit
        Four Gateway Center         from the sale of the Accused Products; and
        100 Mulberry Street         related financial and accounting systems,
        Newark, New Jersey 07102 practices, and documents. He may also testify
                                    regarding other subject matter about which he
                                    testified at his deposition.
        Jeffrey Taylor              Mr. Taylor is the President of Geomni Inc. and a
                                    former Vice President of the Property InSight
        cl o Mccarter & English LLP Group at Xactware. He may testify regarding
        Four Gateway Center         his professional background; the operation,
        100 Mulberry Street         functionality, and use of the Accused Products
        Newark, New Jersey 07102    and related systems; research, design, and
                                    development of the Accused Products and
                                    related systems; the Xactimate platform; historic
                                    capabilities, functions, and features of
                                    Xactimate; historical market presence of
                                    Geomni and Xactware; market reaction,

                                             4
     MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 6 of 101 PageID: 39362




                                     including the reactions of end-users, to products
                                     developed, sold, and resold by Geomni and/or
                                     Xactware; Defendants' customers and customer
                                     satisfaction; the relationship and interactions
                                     between and among Defendants, EagleView,
                                     Pictometry, and EagleView Technology
                                     Corporation; presentations, meetings, and
                                     discussions regarding Eagle View, Pictometry,
                                     and/or EagleView Technology Corporation,
                                     their products, and/or the Asserted Patents; the
                                     facts and circumstances underlying and
                                     supporting Defendants' positions, contentions,
                                     and arguments that Defendants do not infringe
                                     any Asserted Claim of any Asserted Patent. Mr.
                                     Taylor may also testify regarding the subject
                                     matter of the Rule 30(b)(6) topics on which he
                                     was designated to testify, and may testify
                                     regarding other subject matter about which he
                                     testified at his deposition.

        Chris Pershing            Mr. Pershing co-founded EagleView, served as
        (Eagle View)              its Chief Technology Officer until 2016, and is a
                                  named inventor of the Asserted Patents. He
        cl o WALSH PIZZI          may testify regarding his professional
        O'REILLY FALANGA LLP background; EagleView's software and the
        One Riverfront Plaza      development thereof; his knowledge of the prior
        1037 Raymond Blvd., Suite art; the efforts of and benefits to EagleView
        600                       with respect to integration on the Xactimate
        Newark, New Jersey 07102 platform; his purported contributions to the
                                  Asserted Patents; proceedings relevant to the
                                  Asserted Patents before the U.S. Patent and
                                  Trademark Office; public use, disclosure, or
                                  sale of the subject matter of the Asserted
                                  Patents; conception and reduction to practice of
                                  the supposed inventions of the Asserted Patents;
                                  contributions of third parties to the supposed
                                  inventions of the Asserted Patents; how Twister
                                  and Render House do not practice or embody
                                  the Asserted Patents; the level of ordinary skill
                                            5
     MEI 29844065v4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 7 of 101 PageID: 39363




                                    in the art relevant to the Asserted Patents;
                                    EagleView's knowledge, understanding, and
                                    use of Defendants' products; EagleView's
                                    investigation, study, and review of Defendants'
                                    products; EagleView's first awareness of
                                    Defendants' products; communications
                                    regarding any of the Accused Products, alone or
                                    in combination with Eagle View's software and
                                    products; the factual basis for EagleView's
                                    allegations of infringement; facts and
                                    circumstances concerning when Eagle View first
                                    formed a belief of the alleged infringement of
                                    any Asserted Claim by Defendants; the factual
                                    basis for EagleView's allegation of willful
                                    infringement; EagleView's communications
                                    with Defendants regarding the Asserted Patents;
                                    EagleView's patent marking methods;
                                    EagleView's competitors; non-infringing
                                    alternatives to products and methods claimed in
                                    the Asserted Patents; the extent of EagleView's
                                    use of Xactimate; the absence of secondary
                                    considerations of non-obviousness; the
                                    invalidity of each Asserted Claim; the factual
                                    basis for the supposed priority date of each
                                    Asserted Patent; and the disclosure of the
                                    subject matter of the Asserted Patents prior to
                                    the issuance of each. Mr. Pershing may also
                                    testify regarding the subject matter of the Rule
                                    30(b)(6) topics on which he was designated to
                                    testify, and may testify regarding other subject
                                    matter about which he testified at his deposition.

        David Carlson               Mr. Carlson is named as an inventor on the '436
        (third party)               Patent. He may testify regarding his
                                    professional background; his knowledge of the
        4415 Witter Gulch Road,     prior art; his contribution to the purported
        Evergreen, Colorado 80439   invention(s) of the Asserted Patents; his
                                    relationship with Chris Pershing; Chris
        clo Ruttenberg IP Law       Pershing's contribution to the purported
                                           6

     MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 8 of 101 PageID: 39364




           1801 Century Park East,  invention(s) of the Asserted Patents; his
           Suite 1920               understanding of the Asserted Patents; his
           Los Angeles, CA 90067    current and past relationship with EagleView
                                    and the facts and circumstances surrounding his
                                    departure from EagleView; the roofing and
                                    contracting industries; the parties to this case;
                                    and demand for EagleView products. Mr.
                                    Carlson may also testify regarding the subject
                                    matter about which he testified at his
                                    depositions.
          Todd Long (EagleView)     Mr. Long is Senior Manager of Report Delivery
                                    at EagleView. He may testify regarding his
          cl o WALSH PIZZI          professional background; the operation of
          O'REILLY FALANGA LLP Render House and Twister; the division of labor
          One Riverfront Plaza      at EagleView with respect to the generation of
          1037 Raymond Blvd., Suite roof models and the creation of roof reports;
          600                       competitors of EagleView; techniques for
          Newark, New Jersey 07102 measuring roofs; and the content of
                                    EagleView's roof reports. Mr. Long may also
                                    testify regarding the subject matter about which
                                    he testified at his de osition.
          Chris Ciarcia (EagleView) Dr. Ciarcia is a physicist at EagleView. He may
                                    testify regarding his professional and
          cl o WALSH PIZZI          educational background; the feasibility of
          0 'REILLY FALANGA LLP reverse engineering EagleView's software;
          One Riverfront Plaza      sourcing of aerial imagery and information or
          1037 Raymond Blvd., Suite data regarding aerial imagery; EagleView's
          600                       recent development efforts regarding primitives;
          Newark, New Jersey 07102  and Pictometry's historic capabilities to use
                                    aerial images to measure and model buildings.
                                    Dr. Ciarcia may also testify regarding the
                                    subject matter about which he testified at his
                                    deposition.
          Rishi Daga (EagleView)    Mr. Dagajoined EagleView in 2008 and is
                                    currently its CEO. He may testify regarding his
          cl o WALSH PIZZI          professional background; EagleView's business,
          O'REILLY FALANGA LLP business practices and methods, including the
          One Riverfront Plaza      filing of lawsuits; the identity of EagleView's

                                              7
       MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 9 of 101 PageID: 39365




          1037 Raymond Blvd., Suite   competitors; EagleView's internal discussions
          600                         about competitors and business partners,
          Newark, New Jersey 07102    including Defendants; EagleView's sales
                                      practices; EagleView's communications to
                                      customers and potential customers of
                                      Defendants; EagleView's use ofXactimate to
                                      deliver roof reports; instances of EagleView
                                      threatening litigation or sending cease and desist
                                      letters regarding alleged infringement of
                                      intellectual property; EagleView's past and
                                      present sources of aerial imagery; EagleView's
                                      corporate structure and ownership;
                                      communications among EagleView, Pictometry,
                                      and EagleView Technology Corporation;
                                      EagleView's ownership of the Asserted Patents;
                                      Verisk's intended acquisition ofEagleView and
                                      EagleView Technology Corporation; the
                                      creation of EagleView Technology Corporation;
                                      the factual basis for EagleView's claim for
                                      damages; pricing of EagleView's roof reports;
                                      computation of profits and losses from sales of
                                      EagleView's roof reports; EagleView's
                                      knowledge and understanding of other suppliers
                                      of rooftop aerial measurement products, past
                                      and present; non-infringing alternatives for the
                                      supposed inventions of the Asserted Patents;
                                      financial data relating to Eagle View's products;
                                      EagleView's competitors and market share;
                                      valuation of Eagle View's patents; licenses or
                                      other agreements concerning EagleView's
                                      patents; and the absence of secondary
                                      considerations of non-obvious. Mr. Daga may
                                      also testify regarding the subject matter of the
                                      Rule 30(b)(6) topics on which he was
                                      designated to testify, and may testify regarding
                                      other subject matter about which he testified at
                                      his deposition.


                                             8
       MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 10 of 101 PageID: 39366




            Chris Barrow (EagleView)      Mr. Barrow is the former Chief Executive
                                          Officer of EagleView. He may testify
           cl o WALSH PIZZI               regarding his professional background;
           O'REILLY FALANGA LLP           EagleView's business, structure, and history,
           One Riverfront Plaza           including its relationship with Defendants; the
           1037 Raymond Blvd., Suite      identity of EagleView's competitors;
           600                            EagleView's history asserting unspecified
           Newark, New Jersey 07102       threats of infringement against its competitors,
                                          and of filing infringement lawsuits against its
                                          competitors; EagleView's marketing practices;
                                          EagleView's roof model generation software;
                                          the value to EagleView of its business
                                          relationship with Defendants; EagleView's
                                          representations and warranties concerning
                                          intellectual property infringement to Verisk and
                                          to Vista Equity; the timing and circumstances
                                          of the filing of the present lawsuit against
                                          Defendants; and the unpatentability of the
                                          Asserted Patents. He may also testify
                                          regarding other subject matter about which he
                                          testified at his deposition.

           Matt Quilter (EagleView)  Mr. Quilter is the Chief Financial Officer of
                                     EagleView. He may testify regarding his
           clo WALSH PIZZI           professional background; EagleView's
           O'REILLY FALANGA LLP corporate structure, ownership, and
           One Riverfront Plaza      relationships with its related entities;
           1037 Raymond Blvd., Suite EagleView's merger and relationship with
           600                       Pictometry; EagleView's finance and
           Newark, New Jersey 07102 accounting systems, practices, reporting,
                                     statements, and other documentation;
                                     EagleView's finances, revenues, revenue
                                     sources, business, competition, production
                                     processes, products, sales, pricing, costs, assets,
                                     and valuations; use ofXactware's platform; and
                                     EagleView's relationship with Defendants. He
                                     may also testify regarding the subject matter of
                                     the Rule 30(b)(6) topics on which he was
                                     designated to testify, and may testify regarding
                                                9
        MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 11 of 101 PageID: 39367




                                       other subject matter about which he testified at
                                       his deposition.

           John Keane (EagleView)   Mr. Keane is employed in the area of research
                                    and development for EagleView. He may
          cl o WALSH PIZZI          testify regarding his professional background;
          O'REILLY FALANGA LLP his interactions with Chris Pershing and David
          One Riverfront Plaza      P. Carlson; his contributions to patent
          1037 Raymond Blvd., Suite inventorship on behalf of EagleView; his
          600                       knowledge ofEagleView's patents; his
          Newark, New Jersey 07102 knowledge of and participation in developing
                                    roof measurement software for EagleView; the
                                    functionality of EagleView's software
                                    programs; his knowledge and understanding of
                                    EagleView's roof reports; his understanding of
                                    photogrammetry; methods for measuring roofs
                                    and generating roof reports; EagleView's
                                    business practices; his dealings with Xactware
                                    representatives; the identity of, and competition
                                    by, EagleView's competitors; EagleView's
                                    relationship with Defendants; his knowledge of
                                    the Accused Products; and the unpatentability of
                                    the Asserted Patents. He may also testify
                                    regarding other subject matter about which he
                                    testified at his deposition.

          Adrian Alonso (Vista         Mr. Alonso is a Senior Vice President at Vista
          Equity)                      Equity Partners. He may testify regarding his
                                       professional background; Vista Equity Partners'
          *c/o Smith Robertson, LLP    decision to acquire EagleView; and the
          221 West 6th Street, Suite   representations EagleView made to Verisk and
          1100,                        to Vista Equity regarding intellectual property
          Austin, TX 78701             infringement. He may also testify regarding
                                       other subject matter about which he testified at
                                       his deposition.




                                              10
       MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 12 of 101 PageID: 39368




          Michael Allen (USAA)         Mr. Allen is a claims service manager at USAA.
                                       He may testify regarding his professional
          c/o Ford Murray              background; USAA' s use of Xactware
          10001 Reunion Place, Suite   products, use of Eagleview products, and
          640                          product selection; the insurer market; and roof
          San Antonio, TX 78216        estimate alternatives including manual
                                       estimation. He may also testify regarding other
                                       subject matter about which he testified at his
                                       de osition.
          Matthew Levin (MetLife)      Mr. Levin is a claim technical administrator at
                                       Metropolitan Property & Casualty Insurance Co
          c/o Robinson & Cole LLP      (MetLife). He may testify regarding his
          One Financial Plaza          professional background and MetLife's
          Suite 1430                   purchase and use of aerial roof measurement
          Providence, RI 02903         tools. He may also testify regarding other
                                       subject matter about which he testified at his
                                       deposition.
         Jason Pawlik (The             Mr. Pawlik is a Director of Claims Strategy at
         Hartford)                     The Hartford. He may testify about his
                                       professional background. He may also testify
         clo The Hartford              about The Hartford's decision-making process
         Law Department                in purchasing products for automobile and
         One Hartford Plaza            property claims assessments, and unpatented
         H0-1-10                       features of such products, such as price, format,
         Hartford, CT 0615 5           and related customer service that factor into this
                                       decision. He may also testify regarding other
                                       subject matter about which he testified at his
                                       deposition.
         Lynn Berard                   As of August 24, 2016, Lynn Berard was a
         (by declaration)              Principal Librarian at the Carnegie Mellon
                                       University Libraries. Ms. Berard may testify,
         Last known contact            through declaration, regarding the content of
         information:                  the "Declaration of Lynn Berard" executed on
                                       August 24, 2016, including her professional
         Carnegie Mellon University    background, the practices and procedures of the
         Libraries, Sorrels            Carnegie Mellon University Libraries, and
         Engineering & Science         circumstances and background information
         Library, 5000 Forbes Ave.,    relating to the public accessibility and public

                                              11
      MEI 29844065v.4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 13 of 101 PageID: 39369




                                      ...   1
                                                        ; .· ·:. . . . . ·S u.mmary ofT-.:
                                                ···<,> ';"                             1-'3'fl'mony
         Pittsburgh, PA 15212        availability of Hsieh, Y., "Design and
                                     Evaluation of a Semi-Automated Site Modeling
                                     System," Carnegie Mellon (November 1995).
         Christopher Thornberry      Mr. Thornberry is a principal of Thornberry
                                     Consulting. He may testify regarding his
         clo Lewis & Kappes          professional background; the creation and
         One American Square, Suite operation of the GeoEstimator product; that the
         2500                        GeoEstimator product is a non-infringing
         Indianapolis, IN 46282-0003 alternative to the Asserted Patents; his
                                     employment with Pictometry; his separation
                                     from employment with Pictometry; his
                                     communications with Eagle View and David P.
                                     Carlson; and his understanding and knowledge
                                     of Aerowest and products of this company. He
                                     may also testify regarding other subject matter
                                     about which he testified at his October 9, 2012
                                     deposition.
         Dale Thornberry             Mr. Thornberry is a principal of Thornberry
                                     Consulting. He may testify regarding his
         c/o Lewis & Kappes          professional background; the creation and
         One American Square, Suite operation of the GeoEstimator product; that the
         2500                        GeoEstimator product is a non-infringing
         Indianapolis, IN 46282-0003 alternative to the Asserted Patents; the identity
                                     of other competitors in the market for roof
                                     reports; his employment with Pictometry; his
                                     separation from employment with Pictometry;
                                     his communications with Eagle View and David
                                     P. Carlson; EagleView's patent applications and
                                     issued patents; and his understanding and
                                     knowledge of Aerowest and products of this
                                     company. He also may testify regarding other
                                     subject matter about which he testified at his
                                     October 9, 2012 deposition.


               In addition, Defendants may call any witness by deposition or live testimony

      identified by Plaintiff in its witness lists.

                                                         12
      MEI 29844065v.4
                    Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 14 of 101 PageID: 39370


                                     Eagle View Technolo~ies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                           Case No. 15-cv-7025 (D.N.J.)

          Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                                 Designations, and Objections Thereto

                                                          Michael Allen (March 29, 2018)

         Defendants'         Plaintiffs        Plaintiffs Counter-   Defendants' Objections    Defendants' Counter-        Plaintiffs Objections to
         Designations        Objections           Designations       to Plaintiffs Counter-    Counter Designations         Defendants' Counter-
                                                                          Designations                                      Counter Designations
Line Start      Line End                      Line       Line End                             Line       Line End
                                              Start                                           Start
4:22            4:24       A,H
6:8             6:10       A, H, In           6:5        7: 1
7:24            8:5        A,H
11 :9           11: 13     A, F, H, PK, In    10:21      11 :3       V, SP, IC                11: 14     11 :20       F,   V, Spec
                                              11: 17     11 :23      IC                       11: 14     11: 16       F,   V, Spec
14:16           14:18      A, H,In            14:13      15: 17      ID, Cmpd, SP, PK, V, F   41:6       41:24        F,   Spec, V, H, Cmpd, Char
                                                                                              42:19      43:14        F,   Spec, H, Char, P
                                              17: 1      17:3        ID, SP, BST              41:6       41:24        F,   Spec, V, H, Cmpd, Char
                                                                                              42:19      44:5         F,   Spec, H, Char, P
17:20           19:12      A,H,P              19:21      19:24       IC, V, M, SP             20:17      20:19        F,   Spec
                                                                                              20:24      21:3         F,   Spec, Arg, V
                                                                                              21:19      21 :22       F,   Spec, Arg, V

19: 16          19:18      A,H                19:21      19:24       IC, V, M, SP             20:17      20:19        F, Spec
                                                                                              20:24      21:3         F, Spec, Arg, V
                                                                                              21 :19     21 :22       F, Spec, Arg, V

21: 19          21:24      A, F, H, Spec, C   19:21      19:24       IC, V, M, SP             20:17      20:19        F,   Spec
                                                                                              20:24      21 :3        F,   Spec,   Arg, V
22:11           22:15      A,F,H              19:21      19:24       IC, V, M, SP             20:17      20:19        F,   Spec
                                                                                              20:24      21:3         F,   Spec,   Arg, V
                                                                                              21 :19     21:22        F,   Spec,   Arg, V
                                              25:4       25:24       IC, M, V, PK, SP         26:16      26:21        F,   Spec,   V
                                                                                              41:6       41:24        F,   Spec,   V, H, Cmpd, Char
                                                                                              42:19      44:5         F,   Spec,   H, Char, P
                   Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 15 of 101 PageID: 39371




                                                       Michael Allen (March 29, 2018)

        Defendants'         Plaintiff's    Plaintiff's Counter-   Defendants' Objections     Defendants' Counter-        Plaintiff's Objections to
        Designations        Objections        Designations        to Plaintiff's Counter-    Counter Designations         Defendants' Counter-
                                                                       Designations                                       Counter Designations
Line Start     Line End                   Line       Line End                               Line      Line End
                                          Start                                             Start
23:21          24:5       A,F,H           24:9        25:2        IC, PK, SP, V, F, NE      26:16     26:21         F,   Spec, V
                                                                                            41:6      41:24         F,   Spec, V, H, Cmpd, Char
                                                                                            42:19     44:5          F,   Spec, H, Char, P
                                          25:4        25:24       IC, M, V, PK, SP          26:16     26:21         F,   Spec, V
                                                                                            41:6      41:24         F,   Spec, V, H, Cmpd, Char
                                                                                            42:19     44:5          F,   Spec, H, Char, P
41 :6          41:24      A,F,H,P         40:20       40:23       IC, LD, F, V, SP, PK      40:7      40:11         F,   Spec, V
                                                                                            40:13     40:16         F,   Spec, H
                                                                                            40:18     40:19         F,   Spec, V, Arg
                                          42:4        42:13       IC
                                                                                            42:19     44:5          F, Spec, H, Char, P
42:19          43:14      A,F,H           44:11       44:14
43:23          44:5       A,F,H,C         44: 11      44:14
44:11          44:14      A,F,H
53:25          54:2       A,F,H,PK        53:10       53:12       IC, LD, V, NE             52:17     52:18         F,   V,   Spec
                                                                                            53:1      53:9          F,   V,   Spec
54:13          54:17      A, F, H,PK      57:16       57:23       IC, PK, D, A, SP, V,      57:6      57:10         F,   V,   Spec
                                                                  LD, H, SP                 57:24     58:2          F,   V,   Spec
                                          58:4        58:9        IC,D,A,SP,PK,V,LD         57:6      57:10         F,   V,   Spec
                                                                                            57:24     58:2          F,   V,   Spec
                                          58:14       58:16       IC, PK, D, A, SP, V,      57:6      57:10         F,   V,   Spec
                                                                  LD,H                      57:24     58:2          F,   V,   Spec
                                          58:20       59:9        IC, PK, D, A, SP, V, LD   57:6      57:10         F,   V,   Spec
                                                                                            57:24     58:2          F,   V,   Spec
                                          59:12       59:17       IC, D, A, SP, V, LD, H,   57:6      57:10         F,   V,   Spec
                                                                  PK                        57:24     58:2          F,   V,   Spec
                                          59:19       59:23       IC, D, A, SP, V, LD, H,   57:6      57:10         F,   V,   Spec
                                                                  PK, 1002                  57:24     58:2          F,   V,   Spec
                                          60:1        60:4        IC, PK, D, A, SP, V,      57:6      57:10         F,   V,   Spec

                                                                       2
                   Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 16 of 101 PageID: 39372




                                                        Michael Allen (March 29, 2018)

        Defendants'         Plaintiffs       Plaintiffs Counter-   Defendants' Objections     Defendants' Counter-     Plaintiffs Objections to
        Designations        Objections         Designations        to Plaintiffs Counter-     Counter Designations      Defendants' Counter-
                                                                        Designations                                    Counter Designations
Line Start     Line End                     Line       Line End                              Line      Line End
                                            Start                                            Start
                                                                   LD,MD                     57:24     58:2          F, V,   Spec
                                            60:8       60:9        IC, PK, A, SP, V,   LD,   57:6      57:10         F, V,   Spec
                                                                   D,MD                      57:24     58:2          F, V,   Spec
                                            60:12      61 :7       IC, PK, D, A, SP,   V,    57:6      57:10         F, V,   Spec
                                                                   LD,MD                     57:24     58:2          F, V,   Spec
                                            61: 11     61:20       IC, PK, D, A, SP,   V,    57:6      57:10         F, V,   Spec
                                                                   LD, MD, At                57:24     58:2          F, V,   Spec
                                            61:23      61:25       IC, PK, D, A, SP,   V,    57:6      57:10         F, V,   Spec
                                                                   LD,MD                     57:24     58:2          F, V,   Spec
                                            62:3       62:6        IC, PK, D, A, SP,   V,    57:6      57:10         F, V,   Spec
                                                                   LD,MD,Cmpd                57:24     58:2          F, V,   Spec
                                            62:9       62:20       IC, PK, D, A, SP,   V,    57:6      57:10         F, V,   Spec
                                                                   LD,MD,Cmpd                57:24     58:2          F, V,   Spec
                                            63:7       63:10       PK, V,LD,M                57:6      57:10         F, V,   Spec
                                                                                             57:24     58:2          F, V,   Spec
54:19          55:12      A, F, H, PK, P,   57:16      57:23       IC, PK, D, A, SP, V,      57:6      57:10         F, V,   Spec
                          AT: 54:23                                LD, H, 1002               57:24     58:2          F, V,   Spec
                                            58:4       58:9        IC, D, A, SP, PK, V, LO   57:6      57:10         F, V,   Spec
                                                                                             57:24     58:2          F, V,   Spec
                                            58:14      58:16       IC, PK, D, A, SP, V,      57:6      57:10         F, V,   Spec
                                                                   LO, H, 1002               57:24     58:2          F, V,   Spec
                                            58:20      59:9        IC, PK, D, A, SP, V,      57:6      57:10         F, V,   Spec
                                                                   LO, H, 1002               57:24     58:2          F, V,   Spec
                                            59:12      59:17       IC, D, A, SP, V, LD, H,   57:6      57:10         F, V,   Spec
                                                                   PK, 1002                  57:24     58:2          F, V,   Spec
                                            59:19      59:23       IC, D, A, SP, V, LO, H,   57:6      57:10         F, V,   Spec
                                                                   PK, 1002                  57:24     58:2          F, V,   Spec
                                            60:1       60:4        IC, PK, D, A, SP, V,      57:6      57:10         F, V,   Spec
                                                                   LO, MD, H, 1002           57:24     58:2          F, V,   Spec

                                                                        3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 17 of 101 PageID: 39373




                                                 Michael Allen (March 29, 2018)

     Defendants'        Plaintiffs    Plaintiffs Counter-   Defendants' Objections    Defendants' Counter-        Plaintiffs Objections to
     Designations       Objections       Designations       to Plaintiffs Counter-    Counter Designations         Defendants' Counter-
                                                                 Designations                                      Counter Designations
Line Start   Line End                Line       Line End                             Line      Line End
                                     Start                                           Start
                                     60:8       60:9        IC, PK, A, SP, V, LD,    57:6      57:10         F,   V,   Spec
                                                            D, MD, H, 1002           57:24     58:2          F,   V,   Spec
                                     60:12      61 :7       IC, PK, D, A, SP, V,     57:6      57:10         F,   V,   Spec
                                                            LD, MD, H, 1002          57:24     58:2          F,   V,   Spec
                                     61: 11     61:20       IC, PK, D, A, SP, V,     57:6      57: 10        F,   V,   Spec
                                                            LD, MD, 1002, AT         57:24     58:2          F,   V,   Spec
                                     61 :23     61 :25      IC, PK, D, A, SP, V,     57:6      57:10         F,   V,   Spec
                                                            LD,MD                    57:24     58:2          F,   V,   Spec
                                     62:3       62:6        IC, PK, D, A, SP, V,     57:6      57:10         F,   V,   Spec
                                                            LD, MD, Cmpd, H,         57:24     58:2          F,   V,   Spec
                                                            1002
                                     62:9       62:20       IC, PK, D, A, SP, V,     57:6      57:10         F, V, Spec
                                                            LD, MD, Cmpd, H,         57:24     58:2          F, V, Spec
                                                            1002
                                     63:7       63:10       PK, V,LD,M               57:6      57:10         F, V, Spec
                                                                                     57:24     58:2          F, V, Spec




                                                                4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 18 of 101 PageID: 39374


                                 Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                   Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                   Adrian R. Alonso (January 30, 2018)


        Defendants'           Plaintiff's          Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations          Objections              Designations               Objections to        Counter Designations    Objections to
                                                                              Plaintiff's Counter-                             Defendants'
                                                                                 Designations                                Counter-Counter
Line Start     Line End                         Line Start    Line End                               Line Start   Line End    Designations
10:20          10:24      Personal (Address),
                          R,P,ML
11: 14         11 :21     R,P,ML
16:20          17:5       R,P,ML
17:10          17:14      R,P,ML
21:5           21: 11     R,P,ML
22:19          23:9       R,P,ML                23:10         23:18           R

32:25          33:16      R,P,ML
34:14          36:20      R, P, ML, F, Spec,    38:6          38:18           R, PK, NR
                          H
                                                38:19         39:7            R,PK,NR

41: 1          42:15      R, P, ML, F, Spec,    40:1          40:6
                          H
                                                40:12         40:25           R,PK,C

46:20          46:24      R, P, ML, 30(b)(6),
                          F
47:2           47:3       R, P, ML, 30(b)(6),



                                                                          1
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 19 of 101 PageID: 39375




                                                   Adrian R. Alonso (January 30, 2018)


        Defendants'           Plaintiff's          Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations          Objections              Designations               Objections to        Counter Designations    Objections to
                                                                              Plaintiff's Counter-                             Defendants'
                                                                                 Designations                                Counter-Counter
Line Start     Line End                         Line Start    Line End                               Line Start   Line End    Designations
                          F
47:5           47:14      R, P, ML, 30(b)(6),
                          F
47:16          50:7       R, P, ML, F:46:16-
                          I 7-30(b)( 6)
59:24          60:15      R,P,ML                60:16         61 :2           R,PK
                                                61:25         62:25           R, PK,NR
61 :3          61:24      R,P,ML                61 :25        62:25           R,PK,NR
                                                60:16         61:2            R,PK
63:13          63:20      R,P,ML
64:21          68:11      R,P,ML
83:11          84:13      R,P,ML                84:14         85:11           R,NR,C
                                                88:10         90:19           R, C, H, P, LC, PK
87:15          87:24      R,P,ML                88:10         90:19           R, C, H, P, LC, PK
88:1           88:8       R,P,ML                88:10         89:15           R, C, H, P, LC, PK
109: 13        110:2      R,P,ML,F,H            115:9          116:8          PK,H
113:17         115:8      R,P,ML, F,H           115:9          116:8          PK,H
116:9          116:22     R,P,ML,F,H




                                                                          2
              Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 20 of 101 PageID: 39376




                                                 Adrian R. Alonso (January 30, 2018)


     Defendants'            Plaintiff's          Plaintiff's Counter-           Defendants'         Defendants' Counter-      J>laintiff' s
     Designations           Objections              Designations               Objections to        Counter Designations    Objections to
                                                                            Plaintiff's Counter-                             Defendants'
                                                                               Designations                                Counter-Counter
Line Start   Line End                         Line Start    Line End                               Line Start   Line End    Designations
117:7        117:17     R,P, ML, IN           117: 18       117:23
118: 17      119:6      R,P,ML
119: 14      119:23     R, P, ML, Spec, C,    120:8         120:17          F
                        H,F,PK
121: 1       121 :15    R, P, ML, Spec, PK,   123:23        124:6
                        C,H,F
123:4        123:22     Spec, R, P, PK, C,    123:23        124:6
                        H,F,ML
127:20       129:23     Spec, R, P, PK, C,    132:20        134:14          F
                        H,F,ML
132:12       132:19     Spec, R, P, PK, C,    132:20        134:14          LC, IO, 701
                        H,F,ML
136: 19      138:12     R, P, ML, Arg., C
138:13       138:25     R,P,ML,F
145:1        145:13     R,P,ML
145:22       145:25     Spec, R, P, PK, H,
                        L,ML
155: 17      156:6      Spec, R, P, PK, ML    156:19        157:8           PK,R
156: 10      156:18     Spec, R, P, PK, H,    156:19         157:8          PK,R
                        F,ML




                                                                        3
             Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 21 of 101 PageID: 39377




                                                Adrian R. Alonso (January 30, 2018)


     Defendants'            Plaintiff's         Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
     Designations           Objections             Designations               Objections to        Counter Designations    Objections to
                                                                           Plaintiff's Counter-                             Defendants'
                                                                              Designations                                Counter-Counter
Line Start   Line End                        Line Start    Line End                               Line Start   Line End    Designations
157:9        158:16     Spec, R, P, PK, H,   156: 19       157:8           PK,R
                        F,ML
158:25       159:16     Spec, R, P, PK, H,   156:19         157:8          PK,R
                        F,ML
159:18       160:14     Spec, R, P, PK, H,   156:19        157:8           PK,R
                        F,ML
160: 16      161 :2     Spec, R, P, PK, H,   161:3          161 :6         PK                     161:12       161: 13    NR,M,C,R
                        F,ML                                                                      161:15       161: 15
                                             161 :8         161:10                                161 :12      161:13     NR,M, C, R
                                                                                                  161: 15      161:15
                                             161:17         162:12                                162:13       162: 17    H,R,C,

162:22       163: 12    Spec, R, P, PK, H,
                        F,ML
166:21       167:12     Spec, R, P, PK, ML

167:14       167:14     Spec, R, P, PK, ML

173: 17      174:5      Spec, R, P, PK, F,
                        ML
174:8        174: 11    Spec, R, P, PK, F,   174:13         175:1          PK,NT
                        ML
175:2        175:6      Spec, R, P, PK, F,
                        ML



                                                                       4
             Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 22 of 101 PageID: 39378




                                                Adrian R. Alonso (January 30, 2018)


     Defendants'            Plaintiff's         Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
     Designations           Objections             Designations               Objections to        Counter Designations    Objections to
                                                                           Plaintiff's Counter-                             Defendants'
                                                                              Designations                                Counter-Counter
Line Start   Line End                        Line Start    Line End                               Line Start   Line End    Designations
177:18       178:13     Spec, R, P, PK, H,   177:10        177:17          PK                     177:2        177:9      H, PK, F,R
                        ML
178:16       178:17     Spec, R, P, PK, H,
                        ML
183:9        183: 15    R, C, PK, Spec, P,
                        ML
183:21       184:3      R, C, PK, Spec, ML

186:9        187:13     Spec, R, P, PK, H,
                        ML
189: 18      191:13     Spec, R, P, PK, H,
                        ML
192:6        194:16     Spec, R, P, PK, H,
                        ML
194:19       194:20     Spec, R, P, PK, H,
                        ML




                                                                       5
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 23 of 101 PageID: 39379



                                   Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                      Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                        Chris Barrow (November 9, 2017)


         Defendants'             Plaintiffs         Plaintiffs Counter-         Defendants'        Defendants' Counter-      Plaintiffs
         Designations            Objections           Designations             Objections to       Counter Designations    Objections to
                                                                            Plaintiffs Counter-                             Defendants'
                                                                               Designations                               Counter-Counter
Line Start      Line End                         Line Start     Line End                          Line Start   Line End    Designations
11 :13          11: 19                           7:9            7:14
12: 13          13:2
15:9            15:21      P,R                   15:22          16: 1
16:2            17:5       P,R,C
17:7            17:9       P,R,C
17: 11          17:14
18:6            18:10      P,R,C
18:16           18:22                            18:23          19:2       R, V,P
19:10           19: 14     P, R, C, spec
19:16           19:25      P, R, C, spec
20:23           21 :6      R                     21:7           21 :15     R                      21 :16       21: 18     R
21:19           22:4       R, spec, M
24:14           24:15      R, PK, P, spec        24:1           24:13      R, NR, BSE
24:17           25:13      R, PK, P, spec
25:23           27:6       P, R, C, spec
27:22           27:24                            27:7           27:12      R, NR, V, M, P, C
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 24 of 101 PageID: 39380




                                                   Chris Barrow (November 9, 2017)


        Defendants'             Plaintiffs       Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations            Objections          Designations              Objections to       Counter Designations    Objections to
                                                                           Plaintiffs Counter-                             Defendants'
                                                                              Designations                               Counter-Counter
Line Start     Line End                       Line Start    Line End                             Line Start   Line End    Designations
30:21          31:22      P, R, C, spec
32:15          33:17      P, PK, R, C, spec
33:19          33:21      P, PK, R, C, spec
33:23          34:2       P, PK, R, C, spec
34:7           35:10
36:20          38:6       R,P
38:13          39:6       R,P
39:8           39:13      R,P
44:14          46:21      R,P,C
47:7           47:24      R,P,C
49:4           51 :6      R,P,C
51 :17         52:7       R,P,C
52:16          54:4       R, P, C, H, PK
56:9           56:23      R, P, PK, M, In     56:24         57:15          SP, H, P, PK
58:17          58:19      R, P, PK, M, In
58:23          58:23      R,P,C,H
59:14          62:9       R,P,C
62:25          63:6       R,P,C,H             62:10;        62:13;         IC
                                              62:15         62:24          R,NR


                                                                       2
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 25 of 101 PageID: 39381




                                                       Chris Barrow (November 9, 2017)


         Defendants'             Plaintiff's      Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
         Designations            Objections          Designations               Objections to        Counter Designations    Objections to
                                                                             Plaintiff's Counter-                             Defendants'
                                                                                Designations                                Counter-Counter
Line Start      Line End                       Line Start      Line End                             Line Start   Line End    Designations
64:1            67:23      R,P,C,H
68:19           69:3       C                   69:4;           69:5;         IC
                                               69:8            70:14         H, SP,P
70:19           71 :9      H,R,P,C
71:24           72:10      H,R,P,C
72:12           72:16      H,R,P,C,M
74:9            75:3       H,R,P,C,M           73:12           73:21         PK, SP, V, R
75:11           75:18      H,R,C
77:6            77:24      H,C
78:10           78:18      H,C
78:25           79:23      H,C                 79:7            79:23
80:11           81 :8      H,C
81 :18          82:5       H,R,P,C,M
84:11           85:19      H,R,C,P
89:7            89:9       R,C
91:14           91:22      R,C
92:17           92:23      R,C
93:1            93:13      R,C
94:16           94:18                          94:19           94:21         SP,PK


                                                                         3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 26 of 101 PageID: 39382




                                                    Chris Barrow (November 9, 2017)


        Defendants'             Plaintiffs        Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiffs
        Designations            Objections           Designations               Objections to        Counter Designations    Objections to
                                                                             Plaintiff's Counter-                             Defendants'
                                                                                Designations                                Counter-Counter
Line Start     Line End                        Line Start    Line End                               Line Start   Line End    Designations
94:25          96:3       C
96:13          96:16      C
96:18          97:14      C
98:2           98:5
98:10          98:12      P, M,In              98:13         99:10           NR, V,PK, SP
101:3          101:10
102:1          103:13     R,C,P
103:21         103:25     R,C,P
105:16         107:2      R,C
115:11         117:17     R,C,P
117:19         118:20     R, C, P, Spec, PK,
                          M
118:22         119:1      R, C, P, Spec, PK,
                          M
119:9          119:13     R,C,P
121: 1         121:25     R,C,P,H
126:25         127:4      R
128:20         128:23     R,C,P
128:25         129:6      R,C,P



                                                                         4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 27 of 101 PageID: 39383




                                                   Chris Barrow (November 9, 2017)


        Defendants'           Plaintiffs         Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations          Objections            Designations              Objections to       Counter Designations    Objections to
                                                                           Plaintiffs Counter-                             Defendants'
                                                                              Designations                               Counter-Counter
Line Start     Line End                       Line Start    Line End                             Line Start   Line End    Designations
129:18         130:13     R,C,P
131:18         132:10     R,C,P,H             132: 11       132:23         NR,V,R
132:24         132:25     R,C,P               133:1         133:2          C
133:3          135:9      R, C, P, H, Spec,
                          PK,F,M
135:12         135:17     R, C, P, H, Spec,
                          PK,F,M
139:3          139:9      R, C, P, H, Spec,   139:13        139:15         R,NR,C
                          PK,F,M
139: 16        139:20     R, C, P, H, Spec,
                          PK,F,M
139:22         139:23     R, C, P, H, Spec,
                          PK,F,M
140:3          142:3      R, C, P, H, Spec,
                          PK,F,M
142:22         143: 15    R, C, P, H, Spec,   143:16        144:1          NR,C
                          PK,F,M
144:20         145:22     R, C, P, H, Spec,
                          PK,F,M
149:15         150:16     R,C,P,H
151 :5         153:20     R, C, P, H, Spec,   153:21        153:25
                          PK,F,M


                                                                       5
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 28 of 101 PageID: 39384




                                                    Chris Barrow (November 9, 2017)


        Defendants'             Plaintiffs        Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations            Objections           Designations              Objections to       Counter Designations    Objections to
                                                                            Plaintiffs Counter-                             Defendants'
                                                                               Designations                               Counter-Counter
Line Start     Line End                        Line Start    Line End                             Line Start   Line End    Designations
160:3          160:9
160:15         160:23
161 :11        161:12     C,R
161:14         161:19     C,R
166:10         166:13     C, R, P, M, In       166:14;       166:15;        IC
                                               166:20        166:23         NR, P, R, BSE
167:22         168:7      H,C,P,R
168:9          168:9      H,C,P,R
168:14         169:13     H,C,P,R
170:5          170:24     H, C, P, R, PK
171 :21        171 :24    C,R
172:20         173: 18    C,R, H, PK           173:19        174:1          SP,PK
177:14         177:24     H, C, P, R, PK       177:25        179:8          NR, R, SP, PK, BSE
179:9          179:15     H, C, P, R, PK, In   179:16        180:6          NR,R
180:7          180: 11    H,C,P,R,PK
182: 13        183:6      H,C,P,R
186:25         187:6      C,P,R
188:2          188:21     C,P,R
191:10         191:12     C,P,R


                                                                        6
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 29 of 101 PageID: 39385




                                                    Chris Barrow (November 9, 2017)


        Defendants'            Plaintiffs         Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations           Objections            Designations              Objections to       Counter Designations    Objections to
                                                                            Plaintiffs Counter-                             Defendants'
                                                                               Designations                               Counter-Counter
Line Start     Line End                        Line Start    Line End                             Line Start   Line End    Designations
191:15         191 :22    C,P,R
191 :24        192:4      C,P,R
192:18         193:4      C, P, R, In          193:12        195:1          H,NR, PK, SP          195:2        195:3      IC, NR, C
                                                                                                  195:5        195:20
198:23         200:5      H,C,P, R
203:4          204:1      C, In                204:2         204:13
204:14         205:16     In
206:21         207:18     In
212:2          212:12     In
212:22         215:3      H,R, P, C, PK
216:7          216:25     H, R, P, C, PK
217:7          220:25     H, R, P, C, PK, In   217:1         217:3
221:4          221 :18    H,R,C
222:25         223:2      H,R,C
223:23         224:19     H,R,C
224:25         226:19     H,R,C
227:16         227:23     R, C, PK, Spec
228:2          228:15     R, C, PK, Spec
234:11         235:4      H,R,C


                                                                        7
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 30 of 101 PageID: 39386




                                                  Chris Barrow (November 9, 2017)


        Defendants'             Plaintiffs      Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations            Objections         Designations              Objections to       Counter Designations    Objections to
                                                                          Plaintiffs Counter-                             Defendants'
                                                                             Designations                               Counter-Counter
Line Start     Line End                      Line Start    Line End                             Line Start   Line End    Designations
235:21         235:24     H,R
236:9          236:12     R
236:19         236:22     R, P, PK, Spec
240:8          240:18     H, PK, F, R, P
242:24         244:3      H,PK,F,R,P
245:9          245:20     H,R,P,C
247:20         247:25     H,R,P,C            248:1         248:11         H, SP
250:22         252:9      H,R,P,C            250:17        250:21
252:11         252:13     H,R,P,C
254:21         256:17     H,R,P,C
259:2          260:1      H,R,P,C
262:1          262:18     H,R,P,C
262:20         263:14     H,R,P,C




                                                                      8
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 31 of 101 PageID: 39387



                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                        Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintifrs Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                   Christopher Thornberry (October 9, 2012)


         Defendants'              Plaintiffs          Plaintiffs Counter-         Defendants'        Defendants' Counter-      Plaintiffs
         Designations             Objections            Designations             Objections to       Counter Designations    Objections to
                                                                              Plaintiffs Counter-                             Defendants'
                                                                                 Designations                               Counter-Counter
Line Start      Line End                           Line Start    Line End                           Line Start   Line End    Designations
4:10            4:13
5:12            6:9        V,C
6:16            7:2        F, V
7:8             7:16
8:10            8:18       V                       8:23          8:25        V,NR
9:1             9:10
9:16            9:19       V
9:24            10:8       V
10: 11          10: 11
11:17           11 :24     R,P,C
12:8            12: 11                             12:12         12:14       R,V
                                                   12:18         12: 19      R,V
12:20           12:22                              12:23         13:5        R,V
13:6            13:24      R,P
14:16           15:12      R,P
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 32 of 101 PageID: 39388




                                                  Christopher Thornberry (October 9, 2012)


         Defendants'             Plaintiff's         Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
         Designations            Objections             Designations               Objections to        Counter Designations    Objections to
                                                                                Plaintiff's Counter-                             Defendants'
                                                                                   Designations                                Counter-Counter
Line Start      Line End                          Line Start    Line End                               Line Start   Line End    Designations
16:10           18:6       R, P, H, F, PK,        20:2          20:4            R,H
                           Spec,
                                                  20:7          20:9            R,PK
                                                  20:12         20:12           R,PK
21 :1           21:5       R, P,H, F
21:8            21 :10     R,P
21: 13          21 :13     R,P
22:4            22:7       R,P,H,F
22:16           22:20      R, P, H, F, PK, Spec
23:1            23:21      R,P,H
24:2            24:5       R,P,H,MD               24:9          24:12           V,PK, SP

                                                  27:10         27:20           V,PK

24:20           25:1       R,P,H
25:13           25:19      R,P,V
26:2            26:8       R, P, H, F, PK,        39:16          39:18          SP, PK, V, P
                           Spec, LC, 701
                                                  39:21          39:21          SP, PK, V, P

26:18           26:21      R,P,M
29:8            29:11      R,P                    29:12          29:13          ID,R                   30:22        30:25      R,P,C,M



                                                                            2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 33 of 101 PageID: 39389




                                             Christopher Thornberry (October 9, 2012)


        Defendants'             Plaintiffs      Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
        Designations            Objections         Designations              Objections to       Counter Designations     Objections to
                                                                          Plaintiffs Counter-                              Defendants'
                                                                             Designations                                Counter-Counter
Line Start     Line End                      Line Start    Line End                             Line Start   Line End     Designations


                                             48:1          48:4           ID,R                  30:22        30:25      R,P,C,M

32:22          33:19      R,P,F
42:2           42:3       R,P
42:14          42:22      R,P,H
50:5           50:8       R,P
50:18          50:22      R, P,H, F, PK      50:23         51:2           R, SP, PK, Cmpd,      53:25        54:4       R, P, C, F, PK,
                                                                          ID                    54:8         54:8       Spec
                                             52:5          52:7           R, SP, PK, V, ID      53:25        54:4
                                                                                                54:8         54:8
                                             55:13         55:15          R, SP, PK, Cmpd,      53:25        54:4
                                                                          ID                    54:8         54:8
                                             55:19         55:24          R, SP, PK, Cmpd,      53:25        54:4
                                                                          ID                    54:8         54:8
                                             56:7          56:8           R, SP, PK, ID         53:25        54:4
                                                                                                54:8         54:8
                                             56:11         56:11          R, SP, Cmpd, ID       53:25        54:4
                                                                                                54:8         54:8
                                             57:7          57:13          R, SP, PK, Cmpd,      53:25        54:4
                                                                          ID, V                 54:8         54:8




                                                                      3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 34 of 101 PageID: 39390




                                              Christopher Thornberry (October 9, 2012)


         Defendants'           Plaintiffs        Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
         Designations          Objections           Designations              Objections to       Counter Designations     Objections to
                                                                           Plaintiffs Counter-                              Defendants'
                                                                              Designations                                Counter-Counter
Line Start      Line End                      Line Start    Line End                             Line Start   Line End     Designations
                                              57:17         57:25          R, SP, PK, ID, V      53:25        54:4
                                                                                                 54:8         54:8
51 :18          51 :20     R,P,H              50:23         51:2           R, SP, PK, Cmpd,      53:25        54:4       R, P, C, F, PK,
                                                                           ID                    54:8         54:8       Spec
                                              52:5          52:7           R, SP, PK, V, ID      53:25        54:4       R, P, C, F, PK,
                                                                                                 54:8         54:8       Spec

                                              55:13         55:15          R, SP, PK, Cmpd,      53:25        54:4       R, P, C, F, PK,
                                                                           1D                    54:8         54:8       Spec

                                              55:19         55:24          R, SP, PK, Cmpd,      53:25        54:4       R, P, C, F, PK,
                                                                           1D                    54:8         54:8       Spec

                                              56:7          56:8           R, SP, PK, ID         53:25        54:4       R, P, C, F, PK,
                                                                                                 54:8         54:8       Spec

                                              56:11         56:11          R, SP, Cmpd, ID       53:25        54:4       R, P, C, F, PK,
                                                                                                 54:8         54:8       Spec

                                              57:7          57:13          R, SP, PK, Cmpd,      53:25        54:4       R, P, C, F, PK,
                                                                           ID, V                 54:8         54:8       Spec

                                              57:17         57:25          R, SP, PK, ID, V      53:25        54:4       R, P, C, F, PK,
                                                                                                 54:8         54:8       Spec

53:25           54:4       R,P,H,C
54:20           54:24      R, P, F, PK, LC,
                           701, Spec, C
55:2            55:7       R, P, F, PK, LC,



                                                                       4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 35 of 101 PageID: 39391




                                             Christopher Thornberry (October 9, 2012)


        Defendants'             Plaintiffs      Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations            Objections         Designations              Objections to       Counter Designations    Objections to
                                                                          Plaintiffs Counter-                             Defendants'
                                                                             Designations                               Counter-Counter
Line Start     Line End                      Line Start    Line End                             Line Start   Line End    Designations
                          701, Spec, C
55:12          55:12      R, P, F, PK, LC,
                          701, Spec, C
58:19          58:22      R,P,V
58:24          58:24      R,P




                                                                      5
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 36 of 101 PageID: 39392



                                 Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                    Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                    David Carlson (September 28, 2017)


        Defendants'           Plaintiff's           Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations          Objections               Designations               Objections to        Counter Designations    Objections to
                                                                               Plaintiff's Counter-                             Defendants'
                                                                                  Designations                                Counter-Counter
Line Start     Line End                          Line Start    Line End                               Line Start   Line End    Designations
6:19           6:22                              20:20;        21:2;           R, BSE (for all)
                                                 21 :5;        21 :7;
                                                 21:12;        22:9;
                                                 23:2;         23:8;
                                                 23:18         23:22
24:4           25:17      R                      25:18;        26:9;           R, BSE (for all)
                                                 183:9         184:4
26:10          26:20                             25:18         26:9            R
27:10          28:4       H, F, PK, Spec, 701,
                          M,V
28:6           28:6       H, F, PK, Spec, 701,
                          V
28:11          28:17      H, F, PK, Spec, NE,
                          M
34:16          37:1       H                      30:12;        30:24;          BSE (for all)
                                                 31:4;         31 :23;         F, R, H, NT (for
                                                 32:1;         32:6;           32:14-34:15)
                                                 32:14;        34:15;
                                                 37:2          37:3


                                                                           1
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 37 of 101 PageID: 39393




                                                   David Carlson (September 28, 2017)


        Defendants'             Plaintiffs        Plaintiff's Counter-           Defendants'         Defendants' Counter-         Plaintiff's
        Designations            Objections           Designations               Objections to        Counter Designations       Objections to
                                                                             Plaintiff's Counter-                                Defendants'
                                                                                Designations                                   Counter-Counter
Line Start     Line End                        Line Start    Line End                               Line Start   Line End       Designations
37:13          37:22      H,P,M
38:19          40:2       H,P.M
40:8           41 :6      P, PK, Spec, M       41 :22        42:20           F,H,NR
44:22          44:24                           44:25         45:3            BSE, SP, PK
45:4           45:25      R, IC                46:1;         48:13;          R
                                               48:15         49:19
66:21          66:23      R,P                  72:5;         72:20;          BSE (for all)          165:1        165:2        R, P, F, PK, Spec
                                               86:16;        87:11;          R (72:5-72:20)         165:6        165:8
                                               163:14;       163:23;         SP (for 164:2-25)      165:10       166:5
                                               164:2;        164:25;         ID (for 184:6-11)      166:9        166:9 (all
                                               184:6         184: 11                                             for
                                                                                                                 163:14-
                                                                                                                 163:23,
                                                                                                                 164:2-
                                                                                                                 164:25)
88:5           88:20      R, P, PK, Spec, NE   88:21;        88:22;          R, SP, H, BSE (for
                                               88:24         89:5            all)

93:11          93:23      PK, Spec             89:16;        89:24;          H, SP, BSE (for all)
                                               90:20         91 :19
95:2           95:6       R, IC, PK, Spec,
                          NE,M
97:16          98:6


                                                                         2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 38 of 101 PageID: 39394




                                                  David Carlson (September 28, 2017)


        Defendants'           Plaintiffs          Plaintiffs Counter-           Defendants'        Defendants' Counter-        Plaintiffs
        Designations          Objections             Designations              Objections to       Counter Designations      Objections to
                                                                            Plaintiffs Counter-                               Defendants'
                                                                               Designations                                 Counter-Counter
Line Start     Line End                        Line Start    Line End                             Line Start   Line End      Designations
101:4          101:11     PK, Spec, 701, LC,
                          V
101:17         101 :19    PK, Spec, 701, LC
101:23         101 :25    PK, Spec, V
102:9          103:16     PK, Spec, 701, LC,   105:22;       106:4;         SP (105-106)          107:7 (for   108:6        C, F, PK, Spec,
                          V                    106:7;        106:22;        F, BSE, (107-109,     106:24-                   702, LC, IC, ML
                                                                            110-111)              107:6)
                                               106:24;       107:6;
                                               108:7;        108:10;        R, BSE (110-111)
                                                                                                  109:10       110:21
                                               108:13;       109:3;
                                                                                                               (for
                                               110:23        111 :22                                           108:13-
                                                                                                               109:3,
                                                                                                               110:23-
                                                                                                               111 :22)
103: 19        105:10     PK, Spec, 701, LC,   105:22;       106:4;         SP (105-106)          107:7 (for   108:6        C, F, PK, Spec,
                          V                    106:7;        106:22;        F, BSE, (107-109,     106:24-                   702, LC, IC, ML
                                                                            110-111)              107:6)
                                               106:24;       107:6;
                                                                            R, BSE (110-111)      109:10       110:21
                                               108:7;        108:10;
                                                                                                               (for
                                               108:13;       109:3;                                            108:13-
                                               110:23        111 :22                                           109:3,
                                                                                                               110:23-
                                                                                                               111 :22)
116: 15        116: 19    R,PK                 117: 1;       117:13;        SP, PK, BSE, R (for   118:4        119:3 (for   C,F
                                                                                                               117:1-13,


                                                                        3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 39 of 101 PageID: 39395




                                                  David Carlson (September 28, 2017)


        Defendants'           Plaintiff's         Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiff's
        Designations          Objections             Designations               Objections to        Counter Designations     Objections to
                                                                             Plaintiff's Counter-                              Defendants'
                                                                                Designations                                 Counter-Counter
Line Start     Line End                        Line Start    Line End                               Line Start   Line End     Designations
                                               117:16;       117:18;         all)                                117: 16-
                                               119:4;        119:10;                                             18)
                                               119:14;       119:20;
                                               119:22        120:8
120:12         120:16     M, V, 701, LC
121: 11        122:2      PK, Spec, 701, LC,
                          V
126:7          127:20     PK, Spec, 701, NE,   128:20;        128:23;        BSE, F, V (for all)    128:24       129:25     R, C, F, PK, Spec
                          V                    130:1          131 :4         Also add ID, H, SP,
                                                                             PK for 130:1-131:4
136:6          136:19     V                    135:13;        135:16;        BSE, SP, PK (for
                                               135:18         135:25         all)

161 :20        161 :21    V,ML                 163:2          163:10         ID, SP, V, NR
161 :23        162:5      V,ML                 163:2          163:10         ID, SP, V, NR
162:18         162:21     V,ML,C               163:2          163:10         ID, SP, V, NR
178:22         179:25     R,P. NE, V           177:20;        177:23;        SP, PK, BSE (for
                                               178:2          178: 12        all)

180:17         181 :2     R,PK
181 :4         181 :4     R,PK




                                                                         4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 40 of 101 PageID: 39396


                                  Eagle View Technologies, Tnc. et al. v. Xactware Solutions, Inc. et. al.,
                                                     Case No. 15-cv-7025 (D.N.J.)

    Defendants' Affirmative Deposition Designations, Plaintifrs Counter-Designations, and Defendants' Counter-Counter
                                           Designations, and Objections Thereto

                                                      David Carlson (March 26, 2018)


        Defendants'           Plaintiff's          Plaintiff's Counter-        Defendants'         Defendants' Counter-      Plaintiff's
        Designations          Objections              Designations            Objections to        Counter Designations    Objections to
                                                                           Plaintiff's Counter-                             Defendants'
                                                                              Designations                                Counter-Counter
Line Start     Line End                         Line Start    Line End                            Line Start   Line End    Designations
234: IO        235:1      R, P, PK, F

274:22         275:3      P, Arg, C             277:19        278:1       F,SP,C
275:12         275:25     H,P,C                 277:19        278:1       F,SP,C
302:7          302:19     F,H,P,C,AT,V          290:8         290:11      BSE (for all)
                                                290:20        290:23
                                                292:11        292:15      F (292:11-15,
                                                292:24        293:10      292:24-293: 10,
                                                                          293: 13-294:6, 06:9-
                                                293:13        294:6
                                                                          307: 19)
                                                296:3         296:18
                                                298:18        298:25
                                                300:5         300:16      SP (300:5-16,
                                                302:20        303:1       306:9-307:19)
                                                306:9         307:19
                                                                          V (300:5-16, 306:9-
                                                                          307:19)

                                                                          NR(292:ll-15,
                                                                          292:24-293: 10,
                                                                          296:3-296: 18;
                                                                          298: 18-298:25,
             Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 41 of 101 PageID: 39397




                                                  David Carlson (March 26, 2018)


     Defendants'              Plaintiff's      Plaintiff's Counter-           Defendants'         Defendants' Counter-        Plaintiff's
     Designations             Objections          Designations               Objections to        Counter Designations      Objections to
                                                                          Plaintiff's Counter-                               Defendants'
                                                                             Designations                                  Counter-Counter
Line Start   Line End                       Line Start    Line End                               Line Start   Line End      Designations
                                                                          306:9-307:19)

                                                                          1D (296:3-296: 18)
334:12       334:17     C
334:21       335:1      C,F                 312:22        312:25
345:13       345:18     C,F, V, LC          346: 17       346:20          TD, V, SP (all for     347:2        347:4 (for
                                            347:7         347:7           347:7)                              347:7)




                                                                      2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 42 of 101 PageID: 39398


                                 Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                         Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                              Christopher A. Ciarcia (December 14, 2017)


        Defendants'            Plaintiffs         Plaintiffs Counter-             Defendants'        Defendants' Counter-      Plaintiffs
        Designations           Objections            Designations                Objections to       Counter Designations    Objections to
                                                                              Plaintiffs Counter-                             Defendants'
                                                                                 Designations                               Counter-Counter
Line Start     Line End                        Line Start       Line End                            Line Start   Line End    Designations
7:22           7:25
10:15          12:6                            18:14            19:4                                                        R, PK, Spec
                                               23:22            23:24
                                               52:7             52:14                               52:15        53:4
                                               53:8             54:14
84:24          85:23      R, Spec, V, IC       84:8             84:15
                                               84:22            84:23
                                               91 :3            91 :14
                                               159:5            159:19
85:25          86:4       R, Spec, V           159:5            159:19
86:6           86:10      NR                   86:20            86:25
                                               87:3             87:22         NR
                                               146:22           146:24
                                               147:1            148: 11       R
                                               148:19           149:5         SP
                                               161 :11          162:20        SP;PK,F               162:21       162:24     F, MD, PK, Spec,
                                                                                                    163:2        163: 11    LC, 702



                                                                          l
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 43 of 101 PageID: 39399




                                               Christopher A. Ciarcia (December 14, 2017)


        Defendants'             Plaintiffs        Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
        Designations            Objections           Designations              Objections to       Counter Designations     Objections to
                                                                            Plaintiffs Counter-                              Defendants'
                                                                               Designations                                Counter-Counter
Line Start     Line End                        Line Start    Line End                             Line Start   Line End     Designations
                                                                                                  163: 13      164:17     R,C
                                               164:18         164:19        SP;PK                 162:21       162:24     F, MD, PK, Spec,
                                                                                                  163:2        163: 11    LC, 702
                                                                                                  163:13       164:17     R,C

                                               164:21         165:1         SP; PK; H             162:21       162:24     F, MD, PK, Spec,
                                                                                                  163:2        163: 11    LC, 702
                                                                                                  163:13       164:17     R,C

90:2           90:21      R, F, PK, Spec, C,   159:5          159:19
                          IC
112:25         113:4      F, PK, Spec          112:14         112:24
113:6          113:24     F, PK, Spec, NR
125:15         126:17     R,P                  125:12         125:14
                                               126:21         126:23
                                               127:1          127:4
                                               127:25         128:7
                                               128:9          128: 11
                                               128:13         128:20
                                               128:23         128:24
129:1          129:8      R, P, PK, V
129:10         129: 12    R, P, PK, V
129:14         129:16     R, P, PK, V



                                                                        2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 44 of 101 PageID: 39400




                                              Christopher A. Ciarcia (December 14, 2017)


        Defendants'           Plaintiff's        Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiff's
        Designations          Objections            Designations               Objections to        Counter Designations     Objections to
                                                                            Plaintiff's Counter-                              Defendants'
                                                                               Designations                                 Counter-Counter
Line Start     Line End                       Line Start     Line End                              Line Start   Line End     Designations
136:4          136:6      R, P, F, PK, Spec   135:20         135:21
                                              138:3          138:10
                                              138:13         138:14
                                              138:16         138:19
136:8          137:19     R, P, F, PK, Spec   135:20         135:21         ID                     135:16       135:18     R, C, IC
                                              138:3          138:10         F,ID                   137:22       138:2      R,C


                                              138:13         138:14         ID                     138:15       138:15
                                              138:16         138:19
                                              141:9          141:10
                                              141 :13        141:16         NR
                                              141 :18        141 :20
                                              141:22         143:4
                                              143:7          144:9          SP                     145:14       145:16     M, F, Spec, 702,
                                                                                                   145:19       145:22     LC




                                                                        3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 45 of 101 PageID: 39401


                                    Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                          Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintifrs Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                      Dale Thornberry (October 9, 2012)


         Defendants'             Plaintiffs          Plaintiffs Counter-         Defendants'        Defendants' Counter-      Plaintiffs
         Designations            Objections            Designations             Objections to       Counter Designations    Objections to
                                                                             Plaintiffs Counter-                             Defendants'
                                                                                Designations                               Counter-Counter
Line Start      Line End                          Line Start    Line End                           Line Start   Line End    Designations
4:10            4:12
6:12            6:22
7:1             7:14       R,P, V                 7:15          7:17        R, V
7:18            8:3        R,P                    7:15          7:17        R,V
8:20            9:1
10:1            10:5       F,NE, V
10:12           10:16      C, PK, Spec            10:24         11: 11      SP,PK, V
11 :25          13:22      H, V, PK, Spec         10:24         11: 11      SP, PK, V

                                                  25:12         26:5        SP, PK, V, F

                                                  26:9          26:15       SP, PK, V, F

14:2            14:7
14:24           15:2       R,P
15: 13          15:15      V
15:19           15:21      V
16:5            16:10      R,P, V                 16:11         16:13       R
16:14           16:16                             16:17         16:19       R, V
               Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 46 of 101 PageID: 39402




                                                     Dale Thornberry (October 9, 2012)


        Defendants'              Plaintiff's        Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations             Objections            Designations               Objections to        Counter Designations    Objections to
                                                                               Plaintiff's Counter-                             Defendants'
                                                                                  Designations                                Counter-Counter
Line Start     Line End                          Line Start    Line End                               Line Start   Line End    Designations
16:25          18: 13     F, PK, Spec, V         18:14         18:16           V
18:17          18:24      R,P                    18:14         18: 16          V
22:8           24:1       F, R, P, PK, Spec, V
24:7           25:6       R, p
26:6           26:8
26:16          27:10      R,P                    26:9          26:15           R, SP, PK, V, F

                                                 27: 11        27:19           SP, V, F, R, P

28:10          28:17
29:7           30:9       R, P, H, F, PK,        86:8          86:9            R, V,ID                84:22        85: 11     R,P,C
                          Spec, LC, 701, V                                                            85:13        85:14
                                                                                                      85:24        86:7
                                                 86:13         86:19           R, V,ID                84:22        85:11      R,P,C
                                                                                                      85:13        85:14
                                                                                                      85:24        86:7
30:24          31: 15     IC
32:8           32:25      R,P
33:5           33:18      R, P, C, F, PK,
                          Spec, M
35:10          36:6       R, P, H, NR            36:7          37:3            R,V,H,
                                                 39:6          39:8            R, V, ID, BSE          39:2         39:5       R,P,C



                                                                           2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 47 of 101 PageID: 39403




                                                   Dale Thornberry (October 9, 2012)


        Defendants'             Plaintiff's       Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiff's
        Designations            Objections           Designations               Objections to        Counter Designations     Objections to
                                                                             Plaintiff's Counter-                              Defendants'
                                                                                Designations                                 Counter-Counter
Line Start     Line End                        Line Start    Line End                               Line Start   Line End     Designations
                                                                                                    39:9         39:12

                                               39:13         39:17           R, V, ID, BSE          39:2         39:5       R,P,C
                                                                                                    39:9         39:12
                                               68:8          68:14           R, V, H, SP
                                               68:16         68:21           R, V, SP, PK, AT
                                               68:25         69:5            R, V, SP, PK,
                                               68:8;         68:10           R, V, SP, ID, F, IO
                                               68:13         68:13           R, V, SP, ID, F, IO
37:4           37:6       R,P,H
37:15          37:16      R,P,H                37:17         37:18           ID, R, PK              37:19        37:20      R, P, C, PK, Spec

                                               37:21         37:22           ID,R                   37:19        37:20      R, P, C, PK, Spec

37:23          39:1       R, P, H, M, F, PK,   37:17         37:18           ID,R, PK               37:19        37:20      R, P, C, PK, Spec
                          Spec, LC, 701, V
                                               37:21         37:22           ID,R                   37:19        37:20      R, P, C, PK, Spec

39:21          40:3       R,P                  66:11         66:20           ID,R                   40:4         40:12      R, P, C, V, F, PK,
                                                                                                    65:7         67:20      Spec, AT
                                                                                                    66:4         66:10
                                                                                                    66:21        66:25
                                                                                                    67:11        67:15
                                                                                                    67:17        67:19
                                                                                                    67:21        67:21



                                                                         3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 48 of 101 PageID: 39404




                                                   Dale Thornberry (October 9, 2012)


        Defendants'           Plaintiff's         Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiff's
        Designations          Objections             Designations               Objections to        Counter Designations     Objections to
                                                                             Plaintiff's Counter-                              Defendants'
                                                                                Designations                                 Counter-Counter
Line Start     Line End                        Line Start    Line End                               Line Start   Line End     Designations
                                               67:6          67:10           ID,R                   40:4         40:12      R, P, C, V, F, PK,
                                                                                                    65:7         67:20      Spec, AT
                                                                                                    66:4         66:10
                                                                                                    66:21        66:25
                                                                                                    67:11        67:15
                                                                                                    67:17        67:19
                                                                                                    67:21        67:21

40:18          41 :2      R,P,H                65:21         66:3            ID ,SP, PK, LD         40:4         40:12      R, P, C, V, F, PK,
                                                                                                    65:7         67:20      Spec, AT
                                                                                                    66:4         66:10
                                                                                                    66:21        66:25
                                                                                                    67:11        67:15
                                                                                                    67:17        67:19
                                                                                                    67:21        67:21

42:14          42:25      R,P,H,F,M,MD
44:10          45:6       R, P, H, V, M, MD,   45:7          45:13
                          F, PK, Spec, lC
45:14          45:17      R,P,H
45:23          47:2       R, P, H, F, PK,      70:14         70:15           R,ID                   69:20        70:6       R,P,C
                          Spec, M, MD                                                               70:9         70:13
                                               70:17;        70:17;          R,ID                   69:20        70:6       R,P,C
                                                                                                    70:9         70:13
                                               70:19;         70:21;         R, ID, SP, PK          69:20        70:6       R,P,C
                                                                                                    70:9         70:13


                                                                         4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 49 of 101 PageID: 39405




                                                     Dale Thornberry (October 9, 2012)


        Defendants'           Plaintiffs            Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
        Designations          Objections               Designations              Objections to       Counter Designations     Objections to
                                                                              Plaintiffs Counter-                              Defendants'
                                                                                 Designations                                Counter-Counter
Line Start     Line End                          Line Start    Line End                             Line Start   Line End     Designations
                                                 70:23;        71: 1;         R, ID, SP, PK         69:20        70:6       R,P,C
                                                                                                    70:9         70:13
                                                 71:3;         71 :3;         R, ID, SP, PK         69:20        70:6       R,P,C
                                                                                                    70:9         70:13
                                                 71 :9         71 :14         R, ID, SP, F,         69:20        70:6       R,P,C
                                                                                                    70:9         70:13
47:6           47:8       R, P, F, PK, Spec,
                          M,MD
49:16          50:14      R, P, H, F, LC, 701,   49:4          49:15          H, SP, ID             48:13        49:3       R, P, C, H, F, PK,
                          V,MD                                                                      50:19        50:22      Spec, LC, 701, V,
                                                                                                    51:3         51 :7      MD,M
50:19          50:22      R, P, H, F, PK,        84:6          84:21          H, SP, PK             50:19        50:22      R, P, C, H, F, PK,
                          Spec, IC                                                                  51 :3        51:7       Spec, LC, 701, V
51:4           51: 19     R, P, H, F, PK,                                     H, SP, PK
                          Spec, LC, 701, V,
                          MD
52:9           52:15      R, P, H, MD, M, F,     52:4          52:8           ID
                          LC, 701,
52:19          53:8       C,R,P, H, M
54:12          54:16      R,P,H
54:24          55:4       R,P,H
56:25          57:9       R, P, H, F, PK, LC,



                                                                          5
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 50 of 101 PageID: 39406




                                                 Dale Thornberry (October 9, 2012)


        Defendants'             Plaintiffs      Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
        Designations            Objections         Designations              Objections to       Counter Designations     Objections to
                                                                          Plaintiffs Counter-                              Defendants'
                                                                             Designations                                Counter-Counter
Line Start     Line End                      Line Start    Line End                             Line Start   Line End     Designations
                          Spec, 701, MD
58:17          58:24      R,P
59:5           59:8       R,P
63:19          64:21      R, P, PK, Spec
69:14          69:16      R,P,V
69:19          69:19      R,P,V
72:8           72:16      R,P                72:17         72:18          ID, V, Cmpd, NT
72:20          72:21      R,P
72:23          73:2       R,P
88:24          89:4                          89:5          89:8           ID, SP,               49:16        50:14      R, P, H, F, LC,
                                                                                                                        701, V, MD




                                                                      6
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 51 of 101 PageID: 39407


                                   Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                      Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                     Matthew Quilter (October 18, 2017)


         Defendants'             Plaintiffs         Plaintiffs Counter-         Defendants'        Defendants' Counter-      Plaintiffs
         Designations            Objections            Designations            Objections to       Counter Designations    Objections to
                                                                            Plaintiffs Counter-                             Defendants'
                                                                               Designations                               Counter-Counter
Line Start      Line End                         Line Start    Line End                           Line Start   Line End    Designations
7:1             7:8        Personal (address)
7:23            8:9
11:2            12:4
14:6            14:10      R
14:17           15:4       R, P, ML, Char
16:4            16:16      R, P, ML, Char
17:9            17:14      R
17:23           18:6       R,P,ML
19:6            20:7       R, P, ML (19:6-10,    20:9          20:13
                           19:21-23)
21:6            21 :9      R,P
21 :23          22:2       ML
22:8            22:18      ML,F
22:22           22:24
23:4            23:6       ML
23:9            25:5       R, P (24:5-16)
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 52 of 101 PageID: 39408




                                                      Matthew Quilter (October 18, 2017)


        Defendants'            Plaintiff's           Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations           Objections               Designations               Objections to        Counter Designations    Objections to
                                                                                Plaintiff's Counter-                             Defendants'
                                                                                   Designations                                Counter-Counter
Line Start     Line End                           Line Start    Line End                               Line Start   Line End    Designations
27:22          27:24                              27:25         28:1            R
28:11          29:7
29:14          29:25
30:16          30:24      In                      30:25         30:25
31: 1          32:7       In                      30:25         30:25
34:6           34:20
40:3           40:21
44:14          45: 11
46:15          46:19
47:1           47:4
49:1           49:4
51:7           51: 16
52:3           52:24      30(b)(6), R, P          55:14;        55:20;          R;C
                                                  56:2;         56:14           R;C

                                                  56:8           56:6;          R;C

53:1           54:23      30(b)(6), R, P, Spec,   55:14;         55:20;         R;C
                          PK
                                                  56:2;          56:6;          R;C

                                                  56:8           56:14          R;C



                                                                            2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 53 of 101 PageID: 39409




                                                   Matthew Quilter (October 18, 2017)


        Defendants'           Plaintiff's         Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations          Objections             Designations               Objections to        Counter Designations    Objections to
                                                                             Plaintiff's Counter-                             Defendants'
                                                                                Designations                                Counter-Counter
Line Start     Line End                        Line Start    Line End                               Line Start   Line End    Designations
54:25          54:25      30(b)(6)             55:14;        55:20;          R;C

                                               56:2;         56:6;           R;C

                                               56:8          56:14           R;C

55:2           55:4       30(b)(6)             55:14;        55:20;          R;C

                                               56:2;         56:6;           R;C

                                               56:8          56:14           R;C

57:23          58: 11
59:6           59:8                            59:9          59:10
59:20          60:22                           60:23         60:25
62:4           62:11                           62:12;        62:16;
                                               62:18         62:21
62:22          63:3                            62:12;        62:16;
                                               62:18          62:21
65:11          66:10      30(b)(6) (66:7-10)   66:16;        66:16;          SP; PK; IC             68:5         68:11      PK, Spec, R, P, V
                                               66:18;         66:18;         SP; PK; IC             68:5         68:11      PK, Spec, R, P, V
                                               68:12          69:21          R;NR; C; IC            68:5         68: 11     PK, Spec, R, P, V
66:12          66:12      30(b)(6)             66:16;         66:16;         SP; PK; IC             68:5         68: 11     PK, Spec, R, P, V
                                               66:18;         66:18;         SP; PK; IC             68:5         68:11      PK, Spec, R, P, V




                                                                         3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 54 of 101 PageID: 39410




                                               Matthew Quilter (October 18, 2017)


        Defendants'           Plaintiffs      Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiffs
        Designations          Objections         Designations               Objections to        Counter Designations     Objections to
                                                                         Plaintiff's Counter-                              Defendants'
                                                                            Designations                                 Counter-Counter
Line Start     Line End                    Line Start    Line End                               Line Start   Line End     Designations
                                           68:12         69:21           R; NR; C; IC           68:5         68:11      PK, Spec, R, P, V
66:14          66:14      30(b)(6)         66:16;        66:16;          SP; PK; IC             68:5         68:11      PK, Spec, R, P, V

                                           66:18;        66:18;          SP; PK; IC             68:5         68: 11     PK, Spec, R, P, V

                                           68:12         69:21           R; NR; C; IC           68:5         68:11      PK, Spec, R, P, V

66:19          66:22                       68:12         69:21           NR; C; IC              68:5         68:11      PK, Spec, R, P, V

66:25          66:25                       68:12         69:21           NR; C; IC              68:5         68:11      PK, Spec, R, P, V

69:23          70:9                        70:10         70:21
70:22          71: 12                      70:10         70:21
72:8           73:14
73:22          74: 11
75:24          76:7
76:9           76:13                       76:22         82:7            R; NR; C; P; IC        76:14        76:21
82:8           82:21                       76:22         82:7            R; NR; C; P; IC        76:14        76:21
89:14          90:14
90:20          91 :6                       91:7;         92:5;           R;C;NR
                                           92:13;        92:22;          R;C;NR
                                           93:22;        93:25;          R;C
                                           94:2          94:13           R;C;NR




                                                                     4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 55 of 101 PageID: 39411




                                                 Matthew Quilter (October 18, 2017)


        Defendants'           Plaintiffs        Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations          Objections           Designations              Objections to       Counter Designations    Objections to
                                                                          Plaintiffs Counter-                             Defendants'
                                                                             Designations                               Counter-Counter
Line Start     Line End                      Line Start    Line End                             Line Start   Line End    Designations
92:6           92:12                         91 :7;        92:5;          R;C;NR
                                             92:13;        92:22;         R;C;NR
                                             93:22;        93:25;         R;C
                                             94:2          94:13          R;C;NR
92:23          93:8                          91:7;         92:5;          R;C;NR
                                             92:13;        92:22;         R;C;NR
                                             93:22;        93:25;         R;C
                                             94:2          94:13          R;C;NR
93:10          93:21                         91:7;         92:5;          R;C;NR
                                             92:13;        92:22;         R;C;NR
                                             93:22;        93:25;         R;C
                                             94:2          94:13          R;C;NR
94:14          94:21                         91 :7;        92:5;          R;C;NR
                                             92:13;        92:22;         R;C;NR
                                             93:22;        93:25;         R;C
                                             94:2          94:13          R;C;NR
99:10          100:20     AT (99:21), R, P
                          (99:20, 99:22-
                          100:20)



                                                                      5
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 56 of 101 PageID: 39412




                                                     Matthew Quilter (October 18, 2017)


        Defendants'             Plaintiffs          Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
        Designations            Objections             Designations              Objections to       Counter Designations     Objections to
                                                                              Plaintiffs Counter-                              Defendants'
                                                                                 Designations                                Counter-Counter
Line Start     Line End                          Line Start    Line End                             Line Start   Line End     Designations
100:22         100:23     R,P




104:7          104:16     In,R, P                94:22;        95:5;                                95:6         95:13
                                                 101:21;       102:9;                               102:10       103: 11    C,R,P
                                                 103:18        103:21                               103:23       104:1      C, R, P, 30(b)(6)
105:2          105:12                            105:13        105:18
109:14         109:19                            108:21        109:5          NT; H; 1002; IC       109:6        109:8      C, R, P, 30(b)(6)
109:22         110:1      AT
113:13         113:18     In                     113:19;       113:20;
                                                 113:22        113:25         NR
114:1          114:2      In                     114:7         114: 13
114:4          114:6                             114:7         114:13
114:14         115:4      AT (115:1),            114:7         114:13
                          30(b)(6), F (114:25,
                          115:2-3, 115:4)
115:6          115:15     30(b)(6), F (115:6-
                          7)
115:17         115:22



                                                                          6
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 57 of 101 PageID: 39413




                                                   Matthew Quilter (October 18, 2017)


        Defendants'           Plaintiff's         Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations          Objections             Designations               Objections to        Counter Designations    Objections to
                                                                             Plaintiff's Counter-                             Defendants'
                                                                                Designations                                Counter-Counter
Line Start     Line End                        Line Start    Line End                               Line Start   Line End    Designations
115:24         116:6
117: 10        118:8
118: 16        119:12
120:20         121:11
121:20         121 :23
123:1          123:21                          122:18        122:25          NT
124:25         125:15                          123:25        124:3           R
126:7          126:18                          126:19         126:19
133:18         134:7
137:11         137:19
138:19         139:2
139:10         139:20                          139:6          139:9          NT
140:5          140:9
141:18         142:9      In (142:1-7),
                          30(b)(6) (142:8-9)
142:12         142:19     30(b)(6) (142:12-
                          14, 142:15-19)
142:22         143: 1     30(b)(6) (142:22)
143:3          143:7



                                                                         7
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 58 of 101 PageID: 39414




                                               Matthew Quilter (October 18, 2017)


        Defendants'           Plaintiffs      Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
        Designations          Objections         Designations              Objections to       Counter Designations    Objections to
                                                                        Plaintiffs Counter-                             Defendants'
                                                                           Designations                               Counter-Counter
Line Start     Line End                    Line Start    Line End                             Line Start   Line End    Designations
143:9          144:14     AT (144:9)       144:15;       144:20;


                                           144:22        145:1          NR
146:18         147:4
151 :15        151 :20    R,P,PK
156:9          156:12     R,P,F            156:3;        156:4;
                                           156:6         156:8
156:15         156:15     R,P,F
160:10         160:22     R,P,F
161: 1         161 :7     R,P,C




                                                                    8
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 59 of 101 PageID: 39415


                                    Ea1;le View Technolo1;ies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                        Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                          John Keane (December 12, 2017)


         Defendants'              Plaintifrs         Plaintifr s Counter-               Defendants'        Defendants' Counter-       Plaintifrs
         Designations             Objections            Designations                   Objections to       Counter Designations     Objections to
                                                                                    Plaintifr s Counter-                             Defendants'
                                                                                       Designations                                Counter-Counter
Line Start      Line End                          Line Start     Line End                                  Line Start   Line End    Designations
6:15            6:22
7:4             7:10
8:7             8:9                               8:10           8:20           R, NR, BSE
                                                  15: 18         16:17          R, NR, BSE
8:21            9:19
9:24            10:4       R                      13:14          14:1           R,V
                                                  14:4           14:7           R,V
11: 18          11 :22     R                      13:14          14: 1          R, V
                                                  14:4           14:7           R,V
11:24           12:2       R                      13:14          14:1           R, V
                                                  14:4           14:7           R,V
14:16           14:23      R,V                    13:14          14:1           R, V,NR,BSE
                                                  14:4           14:7           R, V, NR, BSE
18:6            18:7       F, V                   18:8           18:10          R
18: 11          18:14      F, V                    18:8          18:10          R
18:25           19:5                              18:8           18:10          R
19:13           19:16      V



                                                                            1
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 60 of 101 PageID: 39416




                                                       John Keane (December 12, 2017)


         Defendants'              Plaintiff's      Plaintiff's Counter-               Defendants'        Defendants' Counter-       Plaintiff's
         Designations             Objections          Designations                   Objections to       Counter Designations     Objections to
                                                                                  Plaintiff's Counter-                             Defendants'
                                                                                     Designations                                Counter-Counter
Line Start      Line End                        Line Start    Line End                                   Line Start   Line End    Designations
19:17           19: 17     IC                   19:18         19:23
                                                20:1          20:2
20:3            20:4                            19:18         19:23           R,NR,V
                                                20:1          20:2            R,NR,V
20:10           20:19      V                    19:18         19:23           R,NR, V,BSE
                                                20:1          20:2            R,NR, V,BSE
20:22           21 :2      V
21:3            21 :4      V                    21:6          21:9
21 :10          22:8       R,V                  21:6          21 :9
22:21           23:13      R,P,F,NE             22:9          22:20           R
23:22           24:1       R,P,F
24:6            24: 11     V                    24:12         24:20           R, V,SP
24:21           25:5       F, V
25:7            25:7       V
25:9            25:16      V
26:18           26:25      M, V,Cmpd            25:18;        26:2;           R,V                        26:3         26:12      C
                                                26:13         26:17           R,V                        26:3         26:12
27:12           28:1
28:2            28:3       M



                                                                          2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 61 of 101 PageID: 39417




                                                  John Keane (December 12, 2017)


        Defendants'             Plaintiffs      Plaintif-f s Counter-            Defendants'         Defendants' Counter-       Plaintif-f s
        Designations            Objections         Designations                 Objections to        Counter Designations     Objections to
                                                                             Plaintif-f s Counter-                             Defendants'
                                                                                Designations                                 Counter-Counter
Line Start     Line End                      Line Start     Line End                                 Line Start   Line End    Designations
28:5           28:17      V
28:18          28:19      V,NE
28:21          29:4       Cmpd, PK
29:6           29:11
34:1           34:15      R,P,C,V
36:22          37:6       R,P                35:22          35:23           R, P, V, NR, BSE
                                             35:25          36:8            R, P, V, NR, BSE
                                             37:9           37:17           R, P, V, NR, BSE
                                             38:11          38:22           R, P, V, NR, BSE
37:7           37:7       R,P,C              35:22          35:23           R, P,   V, NR, BSE
                                             35:25          36:8            R, P,   V, NR, BSE
                                             37:9           37:17           R, P,   V, NR, BSE
                                             38: 11         38:22           R, P,   V, NR, BSE
37:25          38:2       R,P,C              35:22          35:23           R, P,   V, NR, BSE
                                             35:25          36:8            R, P,   V, NR, BSE
                                             37:9           37:17           R, P,   V, NR, BSE
                                             38: 11         38:22           R, P,   V, NR, BSE
39:23          40:1       F                  38:23          39:6            R, V,NR,BSE
                                             39:10          39:12           R, V, NR,BSE
40:12          41 :3      PK, F, Spec, V




                                                                        3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 62 of 101 PageID: 39418




                                                     John Keane (December 12, 2017)


        Defendants'             Plaintiff's      Plaintiff's Counter-            Defendants'        Defendants' Counter-       Plaintiff's
        Designations            Objections          Designations                Objections to       Counter Designations     Objections to
                                                                             Plaintiff's Counter-                             Defendants'
                                                                                Designations                                Counter-Counter
Line Start     Line End                       Line Start    Line End                                Line Start   Line End    Designations
41:8           41 :23
42:4           42:15      M
43:4           43:7       M
43:10          43:13      F
43:15          44:3       PK,V
44:13          44:13      V                   44:17         44:21           R,V
                                              48:7          48:15           R, V, NR, BSE, P
44:15          44:16                          44:17         44:21
45:22          46:6       R,C,V
46:16          46:18      C,M, V, Arg
46:21          47:1       R,C                 48:7          48:15           R,M,P
47:2           47:3       R,C,V               48:7          48:15           R,M,P
47:5           47:9       C,R,V               48:7          48:15           R,M,P
47:11          47:11                          48:7          48:15           R,M,P
48:17          49:3       R,C,V               49:13         49:19           V,M
51:6           51 :8      p                   50:22         51 :5           R,F,PK, V
54:16          54:18      R,P
54:22          55:3       R,P,C               55:4          55:14           R, F, V, NR, BSE
55:20          55:22      R, P, C, lC         55:23          56:3           R, NR, BSE


                                                                        4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 63 of 101 PageID: 39419




                                                      John Keane (December 12, 2017)


        Defendants'             Plaintiffs        Plaintiffs Counter-            Defendants'       Defendants' Counter-       Plaintiffs
        Designations            Objections           Designations               Objections to      Counter Designations     Objections to
                                                                             Plaintiffs Counter-                             Defendants'
                                                                                Designations                               Counter-Counter
Line Start     Line End                        Line Start    Line End                              Line Start   Line End    Designations
56:10          56:12      R,P,C
56:14          56:17      R,P,C
56:25          57:5       P,C,PK
58:16          58:18      P,C
59:7           59:14      V
59:16          60: 10
60:21          60:23      V,LC,F
61 :1          61:4       V,F
61:6           61 :19     V, LC, F, PK, Spec
62:12          62:13      LC
62:16          63:4       V
63:13          63:25      V
64:13          64:14      V
64:16          65: 11     R,V                  65:12         65:12          V, M, R, NR, BSE
                                               65:14         65:17          V, M, R, NR, BSE

66:8           67:1       R, P, PK, Spec       67:2          62:3           R, NR, BSE
67:4           67:19      R,P                  68: 11        68:12          R,V                    67:24        68:10      C,V,M
                                                                            R,V
                                               68:14         69:4                                  67:24        68:10
                                                                            R,V
                                               69:11         69:12          R,V                    67:24        68:10



                                                                        5
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 64 of 101 PageID: 39420




                                                      John Keane (December 12, 2017)


        Defendants'             Plaintiffs        Plaintiffs Counter-            Defendants'       Defendants' Counter-       Plaintiff's
        Designations            Objections           Designations               Objections to      Counter Designations     Objections to
                                                                             Plaintiffs Counter-                             Defendants'
                                                                                Designations                               Counter-Counter
Line Start     Line End                        Line Start    Line End                              Line Start   Line End    Designations
                                               69:14         69:16          R, V                   67:24        68:10
72:6           72:12      R,P
73:3           73:6       R, P, Cmpd
73:8           73:13      R,P                  73:19         73:25          R,V                    73:14        73:15      R, C, P, F, NE, A
                                                                                                   73:17        73:18
73:8           73:13      R,P                  74:3          74:13          R, V                   73:14        73:15      R, C, P, F, NE, A
                                                                                                   73:17        73:18
74:22          74:25      R,P
76:6           76:8       F, PK, Spec, V, LC
76:15          77:15      F, PK, Spec
77:19          77:25      V,LC
78:3           78:4       R,P
78:9           79:5       M, V, F, PK, Spec
79:7           79:18      F, PK, Spec, C
79:20          80:8       V,LC
80:11          80:11
82:2           82:17      R, F, PK, Spec
82:19          82:22      F, PK, Spec, V
82:25          83:5



                                                                        6
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 65 of 101 PageID: 39421




                                                     John Keane (December 12, 2017)


        Defendants'             Plaintiffs      Plaintiffs Counter-            Defendants'       Defendants' Counter-       Plaintiffs
        Designations            Objections         Designations               Objections to      Counter Designations     Objections to
                                                                           Plaintiffs Counter-                             Defendants'
                                                                              Designations                               Counter-Counter
Line Start     Line End                      Line Start     Line End                             Line Start   Line End    Designations
85:2           85:8       F, PK, Spec
85:10          85:15      F, PK, Spec
87:15          87:16      R,F, V             87:19          87:25         R,V,P                  88:1         88:1       R,C
                                                                                                 88:3         88:3
87:18          87:18      R,F,V              87:19          87:25         R, V,P                 88:1         88:1       R,C
                                                                                                 88:3         88:3
88:5           88:20      R,P,M,V
88:23          89:6       R,P
89:12          89:14      R,F,LC
89:16          89:22      R, F, PK, Spec
90:4           90:13      R,C                91 :5          95: 11        R, V, PK, NT, LC, F,
                                                                          C, IC, H, P, AT
91:21          91:24      R, F,LC
92:2           92:4       R,F                92:5           92:5          R, V, F, LC, P
                                             92:7           92:13         R, V, F, LC,P
                                             92:15          92:16         R, V, F, LC, P
93:5           93:12
96:12          96:14
96:22          96:25
97:2           97:2


                                                                      7
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 66 of 101 PageID: 39422




                                                    John Keane (December 12, 2017)


        Defendants'             Plaintiff's       Plaintiff's Counter-            Defendants'        Defendants' Counter-       Plaintiff's
        Designations            Objections           Designations                Objections to       Counter Designations     Objections to
                                                                              Plaintiff's Counter-                             Defendants'
                                                                                 Designations                                Counter-Counter
Line Start     Line End                        Line Start    Line End                                Line Start   Line End    Designations
97:5           97:10      R,P
98:14          98:16      R,P
99:2           99:5       R,P
99:15          99:18      R,P,F,LC
99:21          99:23      R,P
100:15         100:18     R,P
100:25         101 :8     R,P,F,LC
101 :11        101:11     R,P                  101:12         101 :13        LC,R,V
                                               101:16         101 :18        LC,R,V
101:19         102:11     R,P,C                101:12         101:13         LC,R,V
                                               101:16         101 :18        LC,R,V
103:8          103:12     R,P,F,C
103:14         103:23     R, P, F, LC, PK, C
104:1          104:3      R, P, F, LC, PK, C
104:5          104:5      R,P,C
105:13         105:17     R,P,C
105:22         105:22     R,P,F,LC,PK,C
105:25         106:2      R, P, F, LC, PK, C
106: 12        106:19     R, P, F, LC, PK, C   108:4          108: 12        R, V,NR,BSE



                                                                         8
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 67 of 101 PageID: 39423




                                                     John Keane (December 12, 2017)


        Defendants'            Plaintiffs          Plaintiffs Counter-            Defendants'       Defendants' Counter-       Plaintiffs
        Designations           Objections             Designations               Objections to      Counter Designations     Objections to
                                                                              Plaintiffs Counter-                            Defendants'
                                                                                 Designations                               Counter-Counter
Line Start     Line End                         Line Start    Line End                              Line Start   Line End    Designations
                                                108: 18       109:6          R, V, NR, BSE
106:22         106:22     R,P,C                 108:4         108:12         R, V,NR,BSE
                                                108: 18       109:6          R, V, NR, BSE
108:14         108:17     R,P,C                 108:18        109:6          R, V, PK, NR, BSE
111 :22        112:14     F, LC, PK
115:20         115:21     R, F, LC, PK, V
115:24         115:24     R
117:4          117: 12    R
117: 19        117:19     F
117:21         118:2
118:7          118:23     IC
122:10         122:14     F, PK, Spec, IC
112: 16        123:12     F, LC, PK, V, AT,
                          M
124:18         124:21     F, PK, Spec
125:5          125:22     F, PK, Spec
126:3          127:13     F,PK,MD
128:10         128:13     F, PK, Spec, M, Arg
128:15         128:17     F, PK, Spec, Arg



                                                                         9
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 68 of 101 PageID: 39424




                                                     John Keane (December 12, 2017)


        Defendants'           Plaintiffs           Plaintiffs Counter-            Defendants'       Defendants' Counter-       Plaintiffs
        Designations          Objections             Designations                Objections to      Counter Designations     Objections to
                                                                              Plaintiffs Counter-                             Defendants'
                                                                                 Designations                               Counter-Counter
Line Start     Line End                         Line Start    Line End                              Line Start   Line End    Designations
128:19         130:1      F, PK, Spec, Arg, C
130:3          130:7      F, PK, Spec, C
130:9          131:18     F, PK, Spec, V, C
131 :20        131 :24    F, PK, Spec, V, C
132:2          132:8      F, V,C                132:9         132: 11        V, M, R, NR, BSE
                                                132:14        133: 1         V, M, R, NR, BSE
133:10         133:11     F, PK, Spec           133:17        133:20         V,R,NR,BSE
                                                133:22        133:24         V, R, NR, BSE
133:13         133:16     F, PK, Spec           133:17        133:20         V,R,NR,BSE
                                                133:22        133:24         V,R,NR,BSE
135:8          135:9      V                     135:22        135:25         R,F
                                                136: 16       136:21         R,F
135:11         135:21                           135:22        135:25         R,F
                                                136: 16       136:21         R,F
136: 1         136:6                            135:22        135:25         R,F
                                                136:16        136:21         R,F
136:23         137:8                            137:9         137:11         R,F
137:12         138:5      F,MD
138:8          138:13     F,MD,V
138:16         139:8      F,MD, V               139:9         139:10         V,R,F


                                                                        10
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 69 of 101 PageID: 39425




                                                   John Keane (December 12, 2017)


        Defendants'             Plaintiff's      Plaintiff's Counter-            Defendants'        Defendants' Counter-       Plaintiff's
        Designations            Objections          Designations                Objections to       Counter Designations     Objections to
                                                                             Plaintiff's Counter-                             Defendants'
                                                                                Designations                                Counter-Counter
Line Start     Line End                       Line Start    Line End                                Line Start   Line End    Designations
                                              139:13        139: 18         V,R,F
141:13         141:17     V, NE, Cmpd, C
141 :20        142:10     C                   142:11        142:13          R,V
142:14         143:10     C                   142: 11       142: 13         R,S, V
145:24         145:25     F, PK, Spec, V      146:5          146: 15        R,V
                                              147:5          147:15         R,V
146:2          146:4      F, PK, Spec         146:5          146:15         R,V
                                              147:5          147:15         R,V
150:22         151 :3                         45:2          45:10           R, F, V, NR, BSE
                                              151 :4         151 :11        R,F, V
151 :12        152:7      R,P,M               151 :4         151:11         R,F, V
                                              152:8          152:8          R,F, V
                                              152:10         152:10         R,F, V
152: 11        152:17     R,P                 152:8          152:8          R,F, V
                                              152:10         152:10         R,F,V
152:23         152:25     F,M, V,LC           153:4          153: 17        R,F,V
153:3          153:3                          153:4          153: 17        R,F, V
153: 18        153:20     F,M,V,ML            153:4          153: 17        R,F, V
153:23         153:23     F,V,ML
155:13         155:16     F, V,ML             155:22         156:7          M, V,R,F



                                                                       11
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 70 of 101 PageID: 39426




                                                 John Keane (December 12, 2017)


        Defendants'            Plaintiffs      Plaintiffs Counter-            Defendants'       Defendants' Counter-       Plaintiffs
        Designations           Objections         Designations               Objections to      Counter Designations     Objections to
                                                                          Plaintiffs Counter-                             Defendants'
                                                                             Designations                               Counter-Counter
Line Start     Line End                     Line Start    Line End                              Line Start   Line End    Designations
155:18         155:21     F, PK, V,ML       155:22        156:7          M, V,R,F
156:18         157:3      V,ML              162:7         162:16         M, P, F, NR, BSE, SP
                                            162:18        163: 14        M, P, F, NR, BSE, SP
157:5          158:16     F, PK, Spec, ML   162:7         162:16         M, P, F, NR, BSE, SP
                                            162:18        163:14         M, P, F, NR, BSE, SP
158:18         158:19     V,ML              162:7         162:16         M, P, F, NR, BSE, SP
                                            162:18        163:14         M, P, F, NR, BSE, SP
158:21         158:25     ML                159:15        160: 13        M, P, F, NR, BSE, SP
                                            162:7         162:16         M, P, F, NR, BSE, SP
                                            162: 18       162: 18        M, P, F, NR, BSE, SP
159: 1         159:14     Cmpd, ML          159:15        160:13         M, P, F, NR, BSE, SP
                                            162:7         162:16         M, P, F, NR, BSE, SP
                                            162: 18       162:18         M, P, F, NR, BSE, SP




                                                                    12
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 71 of 101 PageID: 39427


                                Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                       Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                  Matthew Levin (January 22, 2018)


        Defendants'          Plaintiff's         Plaintiff's Counter-        Defendants'         Defendants' Counter-       Plaintiff's
        Designations         Objections             Designations            Objections to        Counter Designations     Objections to
                                                                         Plaintiff's Counter-                              Defendants'
                                                                            Designations                                 Counter-Counter
Line Start     Line End                       Line Start     Line End                           Line Start   Line End     Designations
7:18           7:20
9:10           9:13
10:4           10:14
10:18          11:20
14:10          14: 11
14:16          14:19
22:4           22:15                          28:2;          28:15;     IC; F; V, SP, PK        54:12        54:16      IC, IN, R, P
                                                                                                54:19        54:21
                                                                                                126:3        126: 10


                                              44:12;         44:18;     IC; V; PK; Cmpd;        54:12        54: 16     IC, IN, R, P
                                                                        SP; NE; F; R; P         54:19        54:21
                                              44:25;         44:25;     IC; V; PK; Cmpd;        54:12        54:16      IC, IN, R, P
                                                                        SP; NE; F; R; P         54:19        54:21
                                              45:2;          45:10;     V;R;F                   54:12        54:16      IC, IN, R, P
                                                                                                54:19        54:21
                                              56:2;          56:5;      IC; V; Arg; LC; F;      54:12        54:16      IC, IN, R, P
              Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 72 of 101 PageID: 39428




                                            Matthew Levin (January 22, 2018)


     Defendants'         Plaintiff's      Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiff's
     Designations        Objections          Designations               Objections to        Counter Designations     Objections to
                                                                     Plaintiff's Counter-                              Defendants'
                                                                        Designations                                 Counter-Counter
Line Start   Line End                  Line Start    Line End                               Line Start   Line End     Designations
                                                                     SP; NE; P              54:19        54:21
                                       56:9;         56:9;           IC; V; Arg; LC; F;     54:12        54:16      IC, IN, R, P
                                                                     SP; NE; P              54:19        54:21
                                       67:10;        67:12;
                                       67:14;        68:6;           IC; 1002
                                       68:18;        69:14;          M; F; NE; PK; SP;      69:15        69:20
                                                                     IC
                                       69:21;        70:5;           V
                                       70:19;        70:24;          IC; SP; V; F           54:12        54:16      IC, IN, R, P
                                                                                            54:19        54:21
                                                                                            71:14        71:15
                                                                                            71 :17       71 :18
                                       71:2;         71:2;           IC; SP; V; F           54:12        54:16      IC,IN,R,P
                                                                                            54:19        54:21
                                                                                            71:14        71: 15
                                                                                            71 :17       71 :18
                                       71 :4;        71 :6;          IC; F; V; SP; PK       54:12        54:16      IC, IN, R, P
                                                                                            54:19        54:21
                                                                                            71 :14       71 :15
                                                                                            71:17        71 :18
                                       71: 12;       71 :12;         IC; F; V; SP; PK       54:12        54:16      52:12-16, 54:19-


                                                                 2
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 73 of 101 PageID: 39429




                                              Matthew Levin (January 22, 2018)


        Defendants'        Plaintiff's      Plaintiff's Counter-           Defendants'         Defendants' Counter-         Plaintiff's
        Designations       Objections          Designations               Objections to        Counter Designations      Objections to
                                                                       Plaintiff's Counter-                               Defendants'
                                                                          Designations                                 Counter-Counter
Line Start     Line End                  Line Start    Line End                               Line Start   Line End       Designations
                                                                                              54:19        54:21      21 : IC, IN, R, P
                                                                                              71: 14       71: 15
                                                                                              71 :17       71 :18
                                         71 :20;       71:22;          IC; SP; V              54:12        54:16      52:12-16, 54:19-
                                                                                              54:19        54:21      21: TC, TN, R, P
                                                                                              71:14        71:15
                                                                                              71:17        71 :18
                                         72:2;         72:2;           IC; SP; V              54:12        54:16      52:12-16, 54:19-
                                                                                              54:19        54:21      21: IC, TN, R, P
                                                                                              71:14        71 :15
                                                                                              71 :17       71 :18
                                         97:18         98:21           IC; PK; SP; LD         54:12        54:16      52:12-16, 54:19-
                                                                                              54:19        54:21      21: IC, TN, R, P
                                                                                              98:22        99:2
27:23          28:1
126:3          126:10                    126: 11        126:18         F; V, SP, PK           126:3        126:10




                                                                   3
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 74 of 101 PageID: 39430


                                  Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                         Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintifrs Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                       Todd M. Long (January 31, 2018)


        Defendants'            Plaintiff's         Plaintiffs Counter-           Defendants'         Defendants' Counter-       Plaintiff's
        Designations           Objections             Designations              Objections to        Counter Designations     Objections to
                                                                             Plaintiff's Counter-                              Defendants'
                                                                                Designations                                 Counter-Counter
Line Start     Line End                         Line Start     Line End                             Line Start   Line End     Designations
8:10           8:21
59:16          59:21      In                    59:9           59:15         PK;   re               59:22        59:22      C, PK, R, P, V
                                                                                                    59:25        60:6
                                                                                                    60:12        60:13
                                                                                                    60:16        60:19
                                                61: 13         61 :17        PK;IC                  59:22        59:22      C, PK, R, P, V
                                                                                                    59:25        60:6
                                                                                                    60:12        60:13
                                                                                                    60:16        60:19
                                                61:24          62:8          PK; IC                 59:22        59:22      C, PK,R, P, V
                                                                                                    59:25        60:6
                                                                                                    60:12        60:13
                                                                                                    60:16        60:19
121:14         121:18     In                    120: 15        121:10        NR
                                                121 :12        121:13        NR
121 :20        121 :25    In                    120:15         121:10        NR
                                                121:12         121:13        NR
135:7          137: 11    AT, R, P, C


                                                                         1
                 Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 75 of 101 PageID: 39431




                                                   Todd M. Long (January 31, 2018)


        Defendants'            Plaintiff's       Plaintiff's Counter-           Defendants'         Defendants' Counter-      Plaintiff's
        Designations           Objections           Designations               Objections to        Counter Designations    Objections to
                                                                            Plaintiff's Counter-                             Defendants'
                                                                               Designations                                Counter-Counter
Line Start     Line End                       Line Start    Line End                               Line Start   Line End    Designations
135:13         135:13     Subsumed by above
                          (135:7-11)
135:15         135:24     Subsumed by above
                          (135:7-11)
143:18         145:12     In, R, P, C         143:15        143:17
145: 15        145:18     In, R, P, C         143:15        143:17
153: 19        153:23     R,P,C
154:10         154:19     R,P,C
155: 1 I       155:14     R,P,C
155:16         155:20     R, P, C, Spec
155:23         156:2      R, P, C, Spec
156:5          156:6      R, P, C, Spec
156:7          156:7      R,P,C
156:9          156:13     R,P,C
156:16         156:16     R,P,C
157:14         157:16     R, P, C, Spec       157:3         157:13          AT;NR
157:19         157:20     R, P, C, Spec       157:3         157:13          AT;NR
175:24         176:8      R, P, C, Spec
176:17         176:25     R, P, C, Spec



                                                                        2
              Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 76 of 101 PageID: 39432




                                             Todd M. Long (January 31, 2018)


     Defendants'           Plaintiffs      Plaintiffs Counter-           Defendants'        Defendants' Counter-      Plaintiffs
     Designations          Objections         Designations              Objections to       Counter Designations    Objections to
                                                                     Plaintiffs Counter-                             Defendants'
                                                                        Designations                               Counter-Counter
Line Start   Line End                   Line Start    Line End                             Line Start   Line End    Designations
181 :16      181:18     R,P,C
182:15       182:18     R,P,C           182:8         182:14         AT;NR
182:20       183:3      R,P,C           182:8         182:14         AT;NR




                                                                 3
                        Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 77 of 101 PageID: 39433


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                               Case No. 15-cv-7025 (D.N.J.)

            Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                                   Designations, and Objections Thereto

                                                            James Loveland (November 29, 2017)

         Defendants'             Plaintiffs          Plaintiffs Counter-         Defendants'           Defendants'          Plaintiffs Objections to
         Designations            Objections             Designations            Objections to        Counter-Counter      Defendants' Counter-Counter
                                                                             Plaintiffs Counter-      Designations               Designations
Line Start      Line End                          Line Start     Line End       Designations       Line Start  Line
                                                                                                               End
21: 12          21:21                             6:17            6:18
34:17           34:23                             34:25           35:4
                                                  36:1            36:3
86:9            86:21                             87:25           88:7       F, NE, SP, ID         91 :6        91 :16
                                                                                                   108.23       109:15    F, V, Spec
87:4            87:24        AT: 87:9-87:10       87:25           88:7       F, NE, SP, ID         91 :6        91:16
                                                                                                   108.23       109:15    F, V, Spec
92:13           93:5         ML: 92: 13-92:25     92:5            92:12      V,ID                  91 :6        91 :16
                                                                                                   91:25        92:4      F, V, Spec
114:8           114:19       Spec, F, ML, P       113:22          113:25     ID, H, F, NE, SP,     114:2        114:2
                                                                             PK,M
                                                  114:4           114:7      ID, H, F, NE, SP,     114:2        114:2
                                                                             PK,M
                                                  114:20          114:23
                                                  115:10          115:13     H, F, SP, PK, ID      85:11        85:16
                                                                                                   114:16       114:19    P,R,ML
                                                                                                   115:14       115: 17   H
                                                  116:22          118:2      F, NE, SP, PK, H,     115:18       115:20    F, V, Spec, C, PK
                                                                             V,M,L, ID             115:23       115:25    F, V, Spec, C, PK
                                                                                                   117:7        117:8
                                                  118: 18         118:20     ID, F, SP, PK         118:24       119: 1
                                                  119:2           119:5      ID, F, SP, PK         118:24       119: l
                                                  144:5           144:11     ID, V, SP, PK, R      143:7        143:10    F, V, Spec
                                                                                                   143:13       144:4     F, V, Spec
                                                                                                   144:12       144:19    F, V, Spec
                       Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 78 of 101 PageID: 39434




                                                        James Loveland (November 29, 2017)

        Defendants'             Plaintiffs        Plaintiffs Counter-        Defendants'            Defendants'         Plaintiffs Objections to
        Designations            Objections           Designations           Objections to         Counter-Counter     Defendants' Counter-Counter
                                                                         Plaintiffs Counter-       Designations              Designations
Line Start     Line End                        Line Start    Line End       Designations        Line Start  Line
                                                                                                            End
                                                                                                144:21      144:25    F, V, Spec
                                                                                                145:3       145:7     F, V, Spec
167:18         169:4        F, P, ML, V, AT:   167:6          167:7      F, V, NE, F, SP
                            167 :23-167 :24
                                               167:13         167:16     F, V, NE, F, SP, ID    167:18      167:22    F, V, Spec
                                                                                                167:25      169:4     F,P, V,ML
                                               169:7          169:8      F, SP, PK, V
                                               169:13         169:23     F, SP, PK, V
                                               170:17         170:20     F, SP, PK, V, NE, P,   171 :5      171:8
                                                                         ID
                                               170:24         171:2      F, SP, PK, V, NE, P,   171 :5      171 :8
                                                                         ID
                                               174:15         174:19     R, SP, V, ID           174:20      174:24
                                               174:25         175:2      F, NE, SP, PK, ID      174:20      174:24
                                               175:5          175:7      F, NE, SP, PK, ID      174:20      174:24
                                               175:9          175:14     F, NE, SP, PK, V       174:20      174:24
                                               176:25         177:4      F, M, NE, SP, PK,
                                                                         V
                                               177:8          177:8      F, M, NE, SP, PK,      177:11      177:13    F, V, PK, Spec
                                                                         V,ID                   177:16      177:20    F, V, PK, Spec, P
187:l          187:25       F, Spec            176:25         177:4      F, M, NE, SP, PK,
                                                                         V
                                               177:8          177:8      F, M, NE, SP, PK,      177:11      177: 13   F, V, PK, Spec
                                                                         V,ID                   177:16      177:20    F, V, PK, Spec, P
188:l          188:13       F, Spec, C, AT:    176:25         177:4      F, M, NE, SP, PK,
                            188:5-188:7                                  V
                                               177:8          177:8      F, M, NE, SP, PK,      177:11      177:13    F, V, PK, Spec
                                                                         V,ID                   177:16      177:20    F, V, PK, Spec, P
207:18         208:9        V, AT: 208:3-      211:11         211 :15    ID, NE, V, SP, PK,     211:16      211 :21   F, Spec, R, P


                                                                        2
                       Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 79 of 101 PageID: 39435




                                                        James Loveland (November 29, 2017)

        Defendants'             Plaintiff's      Plaintiffs Counter-         Defendants'            Defendants'         Plaintiffs Objections to
        Designations            Objections          Designations            Objections to         Counter-Counter     Defendants' Counter-Counter
                                                                         Plaintiff's Counter-      Designations              Designations
Line Start     Line End                       Line Start     Line End       Designations        Line Start  Line
                                                                                                            End
                            208:5; 207:18-                               F                      212:15      212:20    F,   Spec, R, P
                            207:19                                                              212:25      213:4     F,   Spec
                                                                                                213:7       213:10    F,   Spec
                                                                                                213:12      213:18    F,   Spec
                                              211 :22         212:5      ID, NE, V, SP, PK,     212:15      212:20    F,   Spec, R, P
                                                                         F                      212:25      213:4     F,   Spec
                                                                                                213:7       213:10    F,   Spec
                                                                                                213:12      213:18    F,   Spec
                                              212:10          212:14     ID, NE, V, SP, PK,     212:15      212:20    F,   Spec, R, P
                                                                         F                      212:25      213:4     F,   Spec
                                                                                                213:7       213:10    F,   Spec
                                                                                                213:12      213:18    F,   Spec
                                              212:21          212:24
210:8          210:15       F, Spec, Char     211:11          211:15     ID, NE, V, SP, PK,     211:16      211 :21   F, Spec, R,   P
                                                                         F                      212:15      212:20    F, Spec, R,   P
                                                                                                212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F,Spec
                                              211 :22         212:5      ID, NE, V, SP, PK,     212:15      212:20    F, Spec, R,   P
                                                                         F                      212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F, Spec
                                              212:10          212:14     ID, NE, V, SP, PK,     212:15      212:20    F, Spec, R,   P
                                                                         F                      212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F, Spec
                                              212:21          212:24
212:15         212:20       F, Spec           211:11          211:15     ID, NE, V, SP, PK,     211 :16     211 :21   F, Spec, R, P
                                                                         F                      212:15      212:20    F, Spec, R, P



                                                                        3
                    Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 80 of 101 PageID: 39436




                                                         James Loveland (November 29, 2017)

     Defendants'              Plaintiff's         Plaintiff's Counter-        Defendants'           Defendants'         Plaintiff's Objections to
     Designations             Objections             Designations            Objections to        Counter-Counter     Defendants' Counter-Counter
                                                                          Plaintiffs Counter-      Designations              Designations
Line Start   Line End                          Line Start     Line End       Designations       Line Start  Line
                                                                                                            End
                                                                                                212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F,Spec
                                               211 :22        212:5       ID, NE, V, SP, PK,    212:15      212:20    F, Spec, R, P
                                                                          F                     212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F, Spec
                                               212:10          212:14     ID, NE, V, SP, PK,    212:15      212:20    F, Spec, R, P
                                                                          F                     212:25      213:4     F, Spec
                                                                                                213:7       213:10    F,Spec
                                                                                                213:12      213:18    F, Spec
212:25       213:18      F, Spec, AT: 213:5-   211:11          211:15     ID, NE, V, SP, PK,    211:16      211 :21   F, Spec, R, P
                         213:6                                            F                     212:15      212:20    F, Spec, R, P
                                                                                                212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F, Spec
                                               211 :22         212:5      ID, NE, V, SP, PK,    212:15      212:20    F, Spec, R, P
                                                                          F                     212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F, Spec
                                               212:10          212:14     ID, NE, V, SP, PK,    212:15      212:20    F, Spec, R, P
                                                                          F                     212:25      213:4     F, Spec
                                                                                                213:7       213:10    F, Spec
                                                                                                213:12      213:18    F, Spec
                                               176:25          177:4      F, M, NE, SP, PK,
                                                                          V
                                               177:8           177:8      F, M, NE, SP, PK,     177:11      177:13    F, V, PK, Spec
                                                                          V, ID                 177:16      177:20    F, V, PK, Spec, P
228:10       228:25       F, Spec              233:9           233:16     1002, F, Spec, PK     231 :7      231 :13   Spec, V


                                                                         4
                    Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 81 of 101 PageID: 39437




                                                        James Loveland (November 29, 2017)

     Defendants'             Plaintiffs           Plaintiffs Counter-        Defendants'           Defendants'          Plaintiffs Objections to
     Designations            Objections             Designations            Objections to        Counter-Counter      Defendants' Counter-Counter
                                                                         Plaintiffs Counter-       Designations              Designations
Line Start   Line End                          Line Start    Line End       Designations       Line Start   Line
                                                                                                            End
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               234:5          234:8      1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               234:11         234:14     1002, F, Spec, PK     231:7        231:13    Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               234:22         235:2      1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               235:4          235:8      1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               235:10         235:13     1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               235:16         235:18     1002, F, Spec, PK     231:7        231: 13   Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
238:13       238:18      F, Spec, R, P, Char   233:9          233:16     1002, F, Spec, PK     231 :7       231:13    Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               234:5          234:8      1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237:12    Spec, V
                                               234:11         234:14     1002, F, Spec, PK     231:7        231: 13   Spec, V
                                                                                               236:2        236:11    Spec, V
                                                                                               237:5        237: 12   Spec, V


                                                                        5
                    Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 82 of 101 PageID: 39438




                                                   James Loveland (November 29, 2017)

     Defendants'             Plaintiffs      Plaintiffs Counter-        Defendants'            Defendants'         Plaintiffs Objections to
     Designations            Objections        Designations            Objections to        Counter-Counter      Defendants' Counter-Counter
                                                                    Plaintiffs Counter-       Designations              Designations
Line Start   Line End                     Line Start    Line End       Designations       Line Start   Line
                                                                                                       End
                                          234:22        235:2       1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                          236:2        236:11    Spec, V
                                                                                          237:5        237:12    Spec, V
                                          235:4         235:8       1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                          236:2        236:11    Spec, V
                                                                                          237:5        237:12    Spec, V
                                          235:10        235:13      1002, F, Spec, PK     231:7        231 :13   Spec, V
                                                                                          236:2        236:11    Spec, V
                                                                                          237:5        237:12    Spec, V
                                          235:16         235:18     1002, F, Spec, PK     231:7        231:13    Spec, V
                                                                                          236:2        236:11    Spec, V
                                                                                          237:5        237:12    Spec, V
                                          260:4          260: 12    M, V, R, P, F, SP,    255:8        255:20    F, Spec, R, P, C, Char
                                                                    PK, LC, Arg, ID       255:25       256:22    F, Spec, ML, R, P, C, Char
                                                                                          257:8        257:16    F, Spec, R, P, C, Char
                                                                                          257:20       259:13    F, Spec, ML, R, P, C, H, Char
                                                                                          259:15       259:16    F, Spec, V, R
                                                                                          259:20       259:20    R,F,V,R
                                                                                          259:23       260:16    F, Spec, Char, R
                                                                                          261 :6       261:9     F, Spec, R, V, C, IC
                                          260:18         260:21     M, V, R, P, F, SP,    255:8        255:20    F, Spec, R, P, C, Char
                                                                    PK, LC, Arg, ID       255:25       256:22    F, Spec, ML, R, P, C, Char
                                                                                          257:8        257:16    F, Spec, R, P, C, Char
                                                                                          257:20       259:13    F, Spec, ML, R, P, C, H, Char
                                                                                          259: 15      259:16    F, Spec, V, R
                                                                                          259:20       259:20    R,F,V,R
                                                                                          259:23       260:16    F, Spec, Char, R
                                                                                          261:6        261 :9    F, Spec, R, V, C, IC
                                          261:25         262:5      M, V, R, P, F, SP,    261 :6       261:9     F, Spec, R, V, C, IC


                                                                   6
                      Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 83 of 101 PageID: 39439




                                                          James Loveland (November 29, 2017)

     Defendants'               Plaintiff's         Plaintiffs Counter-         Defendants'           Defendants'        Plaintiffs Objections to
     Designations              Objections             Designations            Objections to        Counter-Counter    Defendants' Counter-Counter
                                                                           Plaintiffs Counter-      Designations             Designations
Line Start   Line End                           Line Start     Line End       Designations       Line Start  Line
                                                                                                             End
                                                                           PK, LC, Arg
250:24       251 :8        F, Spec, R, P, C,    249:23         250:6
                           Char
                                                260:4          260:12      M, V, R, P, F, SP,    255:8       255:20   F, Spec, R, P, C, Char
                                                                           PK, LC, Arg, ID       255:25      256:22   F, Spec, ML, R, P, C. Char
                                                                                                 257:8       257:16   F, Spec, R, P, C, Char
                                                                                                 257:20      259:13   F, Spec, ML, R, P, C, H, Char
                                                                                                 259:15      259:16   F, Spec, V, R
                                                                                                 259:20      259:20   R,F,V,R
                                                                                                 259:23      260:16   F, Spec, Char, R
                                                                                                 261 :6      261:9    F, Spec, R, V, C, IC
                                                260:18          260:21     M, V, R, P, F, SP,    255:8       255:20   F, Spec, R, P, C, Char
                                                                           PK, LC, Arg, ID       255:25      256:22   F, Spec, ML, R, P, C, Char
                                                                                                 257:8       257:16   F, Spec, R, P, C, Char
                                                                                                 257:20      259:13   F, Spec, ML, R, P, C, H, Char
                                                                                                 259:15      259:16   F, Spec, V, R
                                                                                                 259:20      259:20   R,F,V,R
                                                                                                 259:23      260:16   F, Spec, Char, R
                                                                                                 261:6       261 :9   F, Spec, R, V, C, IC
                                                261 :25         262:5      M, V, R, P, F, SP,    261:6       261:9    F, Spec, R, V, C, IC
                                                                           PK, LC, Arg
                                                263:25          264:5      F,SP                  264:6       264:12   F, Spec, V
252:11       254:17        F, Spec, ML, R, P,   260:4           260:12     M, V, R, P, F, SP,    255:8       255:20   F, Spec, R, P, C, Char
                           C, Char, AT:                                    PK, LC, Arg, ID       255:25      256:22   F, Spec, ML, R, P, C, Char
                           253:11-253:12                                                         257:8       257:16   F, Spec, R, P, C, Char
                                                                                                 257:20      259:13   F, Spec, ML, R, P, C, H, Char
                                                                                                 259:15      259:16   F, Spec, V, R
                                                                                                 259:20      259:20   R,F, V,R
                                                                                                 259:23      260:16   F, Spec, Char, R



                                                                          7
                       Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 84 of 101 PageID: 39440




                                                          James Loveland (November 29, 2017)

        Defendants'             Plaintiffs         Plaintiffs Counter-         Defendants'           Defendants'         Plaintiffs Objections to
        Designations            Objections            Designations            Objections to        Counter-Counter     Defendants' Counter-Counter
                                                                           Plaintiffs Counter-       Designations             Designations
Line Start     Line End                         Line Start     Line End       Designations       Line Start   Line
                                                                                                              End
                                                                                                 261:6        261:9    F, Spec, R, V, C, IC
                                                260:18          260:21     M, V, R, P, F, SP,    255:8        255:20   F, Spec, R, P, C, Char
                                                                           PK, LC, Arg, ID       255:25       256:22   F, Spec, ML, R, P, C, Char
                                                                                                 257:8        257:16   F, Spec, R, P, C, Char
                                                                                                 257:20       259:13   F, Spec, ML, R, P, C, H, Char
                                                                                                 259: 15      259:16   F, Spec, V, R
                                                                                                 259:20       259:20   R,F,V,R
                                                                                                 259:23       260:16   F, Spec, Char, R
                                                                                                 261:6        261 :9   F, Spec, R, V, C, IC
                                                261:25          262:5      M, V, R, P, F, SP,    261 :6       261 :9   F, Spec, R, V, C, IC
                                                                           PK, LC,Arg
255:8          255:20       F, Spec, R, P, C,   260:4           260:12     M, V, R, P, F, SP,    255:8       255:20    F, Spec, R, P, C, Char
                            Char                                           PK, LC, Arg, ID       255:25      256:22    F, Spec, ML, R, P, C, Char
                                                                                                 257:8       257:16    F, Spec, R, P, C, Char
                                                                                                 257:20      259:13    F, Spec, ML, R, P, C, H, Char
                                                                                                 259:15      259:16    F, Spec, V, R
                                                                                                 259:20      259:20    R,F,V,R
                                                                                                 259:23      260:16    F, Spec, Char, R
                                                                                                 261:6       261 :9    F, Spec, R, V, C, IC
                                                260:18          260:21     M, V, R, P, F, SP,    255:8       255:20    F, Spec, R, P, C, Char
                                                                           PK, LC, Arg, ID       255:25      256:22    F, Spec, ML, R, P, C, Char
                                                                                                 257:8       257:16    F, Spec, R, P, C, Char
                                                                                                 257:20      259:13    F, Spec, ML, R, P, C, H, Char
                                                                                                 259:15      259: 16   F, Spec, V, R
                                                                                                 259:20      259:20    R,F,V,R
                                                                                                 259:23      260:16    F, Spec, Char, R
                                                                                                 261 :6      261 :9    F, Spec, R, V, C, IC
                                                261 :25         262:5      M, V, R, P, F, SP,    261 :6      261 :9    F, Spec, R, V, C, IC
                                                                           PK, LC, Arg



                                                                          8
                       Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 85 of 101 PageID: 39441




                                                           James Loveland (November 29, 2017)

        Defendants'             Plaintiffs          Plaintiff's Counter-        Defendants'             Defendants'         Plaintiff's Objections to
        Designations            Objections             Designations            Objections to         Counter-Counter      Defendants' Counter-Counter
                                                                            Plaintiff's Counter-       Designations              Designations
Line Start     Line End                          Line Start     Line End       Designations        Line Start   Line
                                                                                                                End
255:25         256:22       F, Spec, ML, R, P,   260:4          260:12      M, V, R, P, F, SP,     255:8        255:20    F, Spec, R, P, C, Char
                            C, Char                                         PK, LC, Arg, ID        255:25       256:22    F, Spec, ML, R, P, C, Char
                                                                                                   257:8        257:16    F, Spec, R, P, C, Char
                                                                                                   257:20       259:13    F, Spec, ML, R, P, C, H, Char
                                                                                                   259:15       259: 16   F, Spec, V, R
                                                                                                   259:20       259:20    R,F, V,R
                                                                                                   259:23       260:16    F, Spec, Char, R
                                                                                                   261:6        261:9     F, Spec, R, V, C, IC
                                                 260:18          260:21     M, V, R, P, F, SP,     255:8        255:20    F, Spec, R, P, C, Char
                                                                            PK, LC, Arg, ID        255:25       256:22    F, Spec, ML, R, P, C, Char
                                                                                                   257:8        257:16    F, Spec, R, P, C, Char
                                                                                                   257:20       259:13    F, Spec, ML, R, P, C, H, Char
                                                                                                   259:15       259: 16   F, Spec, V, R
                                                                                                   259:20       259:20    R,F, V,R
                                                                                                   259:23       260:16    F, Spec, Char, R
                                                                                                   261:6        261:9     F, Spec, R, V, C, IC
                                                 261 :25         262:5      M, V, R, P, F, SP,     261 :6       261:9     F, Spec, R, V, C, IC
                                                                            PK, LC, Arg
                                                 263:25          264:5      F,SP                   264:6        264:12    F, Spec, V
258:8          258:21       F, Spec, ML, R, P,   260:4           260:12     M, V, R, P, F, SP,     255:8        255:20    F, Spec, R, P, C, Char
                            C, H, Char                                      PK, LC, Arg, ID        255:25       256:22    F, Spec, ML, R, P, C, Char
                                                                                                   257:8        257:16    F, Spec, R, P, C, Char
                                                                                                   257:20       259:13    F, Spec, ML, R, P, C, H, Char
                                                                                                   259:15       259:16    F, Spec, V, R
                                                                                                   259:20       259:20    R,F, V,R
                                                                                                   259:23       260:16    F, Spec, Char, R
                                                                                                   261:6        261:9     F, Spec, R, V, C, IC
                                                 260: 18         260:21     M, V, R, P, F, SP,     255:8        255:20    F, Spec, R, P, C, Char
                                                                            PK, LC, Arg, ID        255:25       256:22    F, Spec, ML, R, P, C, Char



                                                                           9
                     Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 86 of 101 PageID: 39442




                                                         James Loveland (November 29, 2017)

     Defendants'              Plaintiff's         Plaintiff's Counter-        Defendants'             Defendants'         Plaintiff's Objections to
     Designations             Objections             Designations            Objections to         Counter-Counter      Defendants' Counter-Counter
                                                                          Plaintiff's Counter-       Designations              Designations
Line Start   Line End                          Line Start     Line End       Designations        Line Start   Line
                                                                                                              End
                                                                                                 257:8        257:16    F, Spec, R, P, C, Char
                                                                                                 257:20       259:13    F, Spec, ML, R, P, C, H, Char
                                                                                                 259:15       259:16    F, Spec, V, R
                                                                                                 259:20       259:20    R,F, V,R
                                                                                                 259:23       260: 16   F, Spec, Char, R
                                                                                                 261 :6       261:9     F, Spec, R, V, C, IC
                                               261 :25         262:5      M, V, R, P, F, SP,     261:6        261 :9    F, Spec, R, V, C, IC
                                                                          PK, LC, Arg
                                               263:25          264:5      F,SP                   264:6        264:12    F, Spec, V
279:23       281:4        Spec, P, F, AT:      279: 13         279:22     R, SP, PK, NE, V,      279:23       280:6     Spec,P,F
                          280:7-280:8                                     F,P,H,ID               280:9        281 :4    Spec, P, F, C
                                               281 :22         281 :25    R,NE,F,ID              281 :5       281 :21   Spec, P, F, C
                                               282:14          282:25     V
                                               291 :16         291: 19    ID, SP, IO, 701, V,    291 :14      291 :15   Spec, F, V, IC
                                                                          R, P, LC, F, NE, PK
                                               291 :23         292:4      ID, SP, IO, 701, V,    291:14       291 :15   Spec, F, V, IC
                                                                          R, P, LC, F, NE, PK
                                               293:19          294:1      V, F, R, P, NE, SP,
                                                                          PK,LC
284:14       288:25       F, Spec, P, C, AT:   279:13          279:22     R, SP, PK, NE, V,      279:23       280:6     Spec, P, F
                          284:19-284:21;                                  F, P, H, ID            280:9        281 :4    Spec, P, F, C
                          286:13-286:16;
                          287 :2-287 :3;
                          287:12-287:14;
                          287 :22-287 :24;
                          288:22-288:23
                                               281:22          281 :25    R, NE, F, ID           281:5        281 :21   Spec, P, F, C
                                               282:14          282:25     V
                                               291:16          291:19     ID, SP, IO, 701, V,    291: 14      291 :15   Spec, F, V, IC


                                                                         10
                    Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 87 of 101 PageID: 39443




                                                          James Loveland (November 29, 2017)

     Defendants'             Plaintiffs            Plaintiffs Counter-         Defendants'           Defendants'         Plaintiffs Objections to
     Designations            Objections              Designations             Objections to        Counter-Counter     Defendants' Counter-Counter
                                                                           Plaintiffs Counter-      Designations              Designations
Line Start   Line End                           Line Start     Line End       Designations       Line Start  Line
                                                                                                             End
                                                                           R, P, LC, F, NE, PK
                                                291 :23         292:4      ID, SP, IO, 701, V,   291 :14     291:15    Spec, F, V, IC
                                                                           R, P, LC, F, NE, PK
                                                293:19         294:1       V, F, R, P, NE, SP,
                                                                           PK,LC
303:24       304:21      F, H, Spec, R, P, C,   260:4           260:12     M, V, R, P, F, SP,    255:8       255:20    F, Spec, R, P, C, Char
                         Char                                              PK, LC, Arg, ID       255:25      256:22    F, Spec, ML, R, P, C, Char
                                                                                                 257:8       257:16    F, Spec, R, P, C, Char
                                                                                                 257:20      259:13    F, Spec, ML, R, P, C, H, Char
                                                                                                 259:15      259:16    F, Spec, V, R
                                                                                                 259:20      259:20    R,F, V,R
                                                                                                 259:23      260: 16   F, Spec, Char, R
                                                                                                 261:6       261:9     F, Spec, R, V, C, IC
                                                260: 18         260:21     M, V, R, P, F, SP,    255:8       255:20    F, Spec, R, P, C, Char
                                                                           PK, LC, Arg, ID       255:25      256:22    F, Spec, ML, R, P, C, Char
                                                                                                 257:8       257:16    F, Spec, R, P, C, Char
                                                                                                 257:20      259: 13   F, Spec, ML, R, P, C, H, Char
                                                                                                 259: 15     259:16    F, Spec, V, R
                                                                                                 259:20      259:20    R,F, V,R
                                                                                                 259:23      260:16    F, Spec, Char, R
                                                                                                 261:6       261:9     F, Spec, R, V, C, IC
                                                304:23          304:25
                                                305:5           305:8
341 :12      341 :20     Spec, R, Char, V       348:13          348:22     R,C,P,ID              349:22      349:24
                                                348:25          349:21     R,C,P,ID              349:22      349:24
                                                357:4           357:12     R,C,P
                                                341:21          341 :22    F, SP, PK
                                                341 :25         342:3      F, SP, PK
342: 13      342:16      Spec, R, V, F, Char    348:13          348:22     R,C,P,ID              349:22      349:24


                                                                          11
                     Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 88 of 101 PageID: 39444




                                                           James Loveland (November 29, 2017)

     Defendants'              Plaintiffs            Plaintiffs Counter-         Defendants'           Defendants'        Plaintiffs Objections to
     Designations             Objections               Designations            Objections to        Counter-Counter    Defendants' Counter-Counter
                                                                            Plaintiffs Counter-      Designations             Designations
Line Start   Line End                            Line Start     Line End       Designations       Line Start  Line
                                                                                                              End
                                                 348:25         349:21      R,C,P,ID              349:22      349:24
                                                 357:4          357:12      R,C,P
                                                 342: 17        343:9       F,SP,PK
365:23       366:3        Spec, F, V, R, Char,   366:14         366:16      V, SP, R, C, ID       365:23     365:23    Spec,   F,   V,   R,   Char
                          AT: 345:24-366:1                                                        366:2      366:3     Spec,   F,   V,   R,   Char
                                                 366:18          366:19     V, SP, R, C, ID       365:23     365:23    Spec,   F,   V,   R,   Char
                                                                                                  366:2      366:3     Spec,   F,   V,   R,   Char




                                                                           12
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 89 of 101 PageID: 39445


                                 Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.,
                                                       Case No. 15-cv-7025 (D.N.J.)

       Defendants' Affirmative Deposition Designations, Plaintiff's Counter-Designations, and Defendants' Counter-Counter
                                              Designations, and Objections Thereto

                                                      Jason Pawlick (December 5, 2017)


        Defendants'           Plaintiffs          Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
        Designations          Objections             Designations              Objections to       Counter Designations     Objections to
                                                                            Plaintiffs Counter-                              Defendants'
                                                                               Designations                                Counter-Counter
Line Start     Line End                        Line Start     Line End                            Line Start   Line End     Designations
5:8            5:13
7:1            7: 11
11:21          11 :25
12:2           12: 12
22:5           22:19
29:6           29:10                           29:11          29:25         SP,R                  188:12       188:22     IC, F, R
30:12          30:23                           30:24          31 :2         V,PK,R
34:21          35:14                           34:11          34:20         V                     34:21        35:14
                                               97:5           97:16         ID, PK, F, A, Cmpd,   188:12       188:22     IC,F,R
                                                                            SP,H
                                               97:18          98:10         V, ID, PK, SP, F, A   188:12       188:22     IC, F, R
36:22          37:10
39:6           39:20
65:7           66:20      66:12-13-AT          66:21          66:24         ID, V, SP, PK         188:12       188:22     IC, F, R
111:13         111: 17
118:10         118: 15




                                                                        1
              Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 90 of 101 PageID: 39446




                                            Jason Pawlick (December 5, 2017)


     Defendants'         Plaintiff's      Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiff's
     Designations        Objections          Designations               Objections to        Counter Designations     Objections to
                                                                     Plaintiff's Counter-                              Defendants'
                                                                        Designations                                 Counter-Counter
Line Start   Line End                  Line Start    Line End                               Line Start   Line End     Designations
121:12       121:14                    120:24        121 :2          ID, M, H, V, F,        120:12       120: 13    188:12-188:22 -
                                                                     1002                   120:16       120:17     IC,F, R
                                                                                            120:20       120:22
                                                                                            188:12       188:22
                                       121 :5         121 :8         1002, H, V, F          120: 12      120:13     188:12-188:22 -
                                                                                            120:16       120:17     IC, F,R
                                                                                            120:20       120:22
                                                                                            188:12       188:22
                                       121:15         121 :17                               121:24       122: 15
                                       122:16         122:19         H, 1002                126:10       127:2
                                       123:7          123:12         ID, 1002, H, V         126:10       127:2
                                       124:1          124:4          H, 1002, V, Cmpd,      124:5        124:9
                                                                     PK                     126:10       127:2
                                       124:13         124:22         ID, V, H, 1002, F      126:10       127:2
                                       127:14         127:16         1002, H, V, F
                                       129:10         130: 11        ID, R, PK, SP, V,      130:12       130:13
                                                                     LD                     130:15       130:24
                                                                                            131: 1       131 :5
                                                                                            131 :7       131 :8
                                                                                            131:15       131:17




                                                                 2
              Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 91 of 101 PageID: 39447




                                           Jason Pawlick (December 5, 2017)


     Defendants'         Plaintiffs      Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
     Designations        Objections        Designations               Objections to       Counter Designations     Objections to
                                                                   Plaintiffs Counter-                              Defendants'
                                                                      Designations                                Counter-Counter
Line Start   Line End                 Line Start    Line End                             Line Start   Line End     Designations
                                      153: 11       153: 18        ID, PK, F, A, 1002,   153: 1       153:5      R,PK
                                                                   H                     153:24       154: 1
124:10       124:12                   120:24        121 :2         ID, M, H, V, F,       120:16       120: 17
                                                                   1002                  120:20       120:22
                                      121 :5        121 :8         1002, H, V, F         120:16       120:17
                                                                                         120:20       120:22
                                                                                         188:12       188:22
                                      121:15        121:17                               121 :24      122:15
                                      122:16        122:19         H, 1002               126:10       127:2      IC, C, P, R, F
                                      123:7         123:12         ID, 1002, H, V        126: 10      127:2
                                      124:1         124:4          H, 1002, V, Cmpd,     124:5        124:9
                                                                   PK
                                      124:13        124:22         ID, V, H, 1002, F     126:10       127:2
                                      127:14        127:16         1002, H, V, F
                                      129: 10       130: 11        ID, R, PK, SP, V,     130:12       130:13
                                                                   LD                    130:15       130:24
                                                                                         131: 1       131 :5
                                                                                         131 :7       131:8
                                                                                         131:15       131: 17
                                      153: 11       153: 18        ID, PK, F, A          152:25       153:5      IC, In, M, P, R




                                                               3
              Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 92 of 101 PageID: 39448




                                           Jason Pawlick (December 5, 2017)


     Defendants'         Plaintiffs      Plaintiff's Counter-           Defendants'         Defendants' Counter-       Plaintiffs
     Designations        Objections         Designations               Objections to        Counter Designations     Objections to
                                                                    Plaintiff's Counter-                              Defendants'
                                                                       Designations                                 Counter-Counter
Line Start   Line End                 Line Start    Line End                               Line Start   Line End     Designations
                                                                                           153:24       154:1
126:10       127:2                    120:24         121:2          ID, M, H, V, F,        120:12       120:13
                                                                    1002                   120: 16      120: 17
                                                                                           120:20       120:22
                                                                                           188:12       188:22
                                      121 :5         121 :8         1002, H, V, F          120:12       120:13     IC, C, P, R, F
                                                                                           120:16       120:17
                                                                                           120:20       120:22
                                                                                           188:12       188:22
                                      121 :15        121:17                                120:12       120:13     IC, C, P, R, F
                                                                                           120:16       120:17
                                                                                           120:20       120:22
                                                                                           188:12       188:22
                                      122:16         122:19         H, 1002                126:10       127:2      IC, C, P, R, F
                                      123:7          123:12         ID, 1002, H, V         126:10       127:2      IC, C, P, R, F
                                      124:1          124:4          H, 1002, V, Cmpd,      124:5        124:9      IC, C, P, R, F, H
                                                                    PK
                                      124:13         124:22         ID, V, H, 1002, F      126:10       127:2      IC, C, P, R, F
                                      127:14         127:16         1002, H, V, F
                                      129:10         130: 11        ID, R, PK, SP, V,      130:12       130: 13    R,C, IC
                                                                    LD                     130:15       130:24



                                                                4
                Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 93 of 101 PageID: 39449




                                                 Jason Pawlick (December 5, 2017)


        Defendants'           Plaintiff's      Plaintiffs Counter-           Defendants'        Defendants' Counter-       Plaintiffs
        Designations          Objections          Designations              Objections to       Counter Designations     Objections to
                                                                         Plaintiffs Counter-                              Defendants'
                                                                            Designations                                Counter-Counter
Line Start     Line End                     Line Start    Line End                             Line Start   Line End     Designations
                                                                                               131 :1       131:5
                                                                                               131:7        131:8
                                                                                               131 :15      131: 17
                                            153: 11       153:18         ID, PK, F, A          152:25       153:5      R,PK
                                                                                               153:24       154:1
183:8          183:20     R,F, V            183:21        184:2                                188:12       188:22     IC, F, R
184:3          184:5      R,F, V            183 :21       184:2                                188:12       188:22     IC, F, R
184:7          184:8      R,F,V             183:21        184:2                                188:12       188:22     IC, F,R
193:5          193:25     193:5-13-C        194:1         194:7                                188:12       188:22     TC, F,R
                                            169:3         169:14         ID, R, Cmpd, V, R     168:4        169:2      188:12-22 - TC, F,
                                                                                                                       R
                                                                                               188:12       188:22
                                            169:16        169:18                               188:12       188:22     188:12-22 - IC, F,
                                                                                                                       R




                                                                     5
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 94 of 101 PageID: 39450


                                    Plaintifrs Objections Key
                   Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                              Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

        ABBREV.                                       OBJECTION

           A       Authentication or Identification (FRE 901)

                   The requirement of authentication or identification as a condition precedent to
                   admissibility is satisfied by evidence sufficient to support a finding that the matter
                   in question is what its proponent claims.

          Arg      Argumentative

          AT       Attorney Objections Not Removed

           BS      Beyond the Scope of Direct/ Cross / Redirect Examination

        30(b)(6)   Beyond the Scope of the Rule 30(b)(6) Deposition Topic

           C       Cumulative, Duplicative, Wasteful or Undue Delay (FRE 403)

                   Although relevant, evidence may be excluded if its probative value is substantially
                   outweighed by considerations of undue delay, waste of time, or needless
                   presentation of duplicative and/or cumulative evidence.

          Char     Improper Character Evidence (FRE 404)

         Cmpd      Compound

        Dem Only   Demonstrative I Should Not Be Admitted Into Evidence

           D       Not Produced During Discovery

           F       Lack of Foundation (FRE 602)

                   Objectionable because a witness may not testify to a matter unless evidence is
                   introduced sufficient to support a finding that the witness has personal knowledge
                   of the matter.

           H       Hearsay Rule (FRE 802)

                   Hearsay is not admissible except as provided by these rules or by other rules
                   prescribed by the Supreme Court pursuant to statutory authority or by Act of
                   Congress.
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 95 of 101 PageID: 39451




       ABBREV.                                     OBJECTION

           I     Incomplete Document (FRE 106)

                 Objectionable because document is incomplete and the introduction of the
                 remaining portions or related documents ought, in fairness, to be considered
                 contemporaneously with it.

          IC     Improper Designation/ Counter Designation (FRE 106: FRCP 32(a)(6))

          ID     Incomplete Document
                 (FRE 106)

          In     Incomplete Testimony
                 (PRE 106; PRCP 32(a)(6))

          L      Lack of Personal Knowledge or Competency (PRE 602)

          LA     Limited Admissibility (Admissible for Some Purposes but Not Others) (PRE 105)

          LC     Legal Conclusion

          LD     Leading (PRE 61 I)

          LP     Lack of Poundation
                 (FRE 103, 104 and/or 105)

          M      Misleading/Mischaracterizes Prior Testimony
                 (PRE 401-403, 611)

         MD      Mischaracterizes Underlying. Document (PRE 401-403, 611)

         ML      Subject to Motion In Limine

          NE     Assumes Facts Not In Evidence

          NR     N onresponsive

          NT     Not Testimony

          0      Improper Lay or Expert Opinion (PRE 701-703)

          oc     Offer to Compromise, Settlement (PRE 408)




                                                  2
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 96 of 101 PageID: 39452




       ABBREV.                                      OBJECTION

           p     Prejudicial, Confusing, Vague and/or Misleading (FRE 403)

                 Although relevant, evidence may be excluded if its probative value is substantially
                 outweighed by the danger of unfair prejudice, confusion of the issues, or
                 misleading the jury, or by considerations of undue delay, waste of time, or
                 needless presentation of cumulative evidence.

          PD     Post Dated Filing Date (FRE 105)

                 If post-dated evidence is admitted as to one purpose but not admissible as for
                 another purpose (e.g., for obviousness analysis), the court, upon request, shall
                 restrict the evidence to its proper scope and instruct the jury accordingly.

          PK     Lack of Personal Knowledge (FRE 602)

                 Objectionable because lack of personal knowledge makes the witness incompetent
                 to testify about particular facts.

          R      Relevance (FRE 401, 402)

                 All relevant evidence is admissible, except as otherwise provided by the
                 Constitution of the United States, by Act of Congress, by these rules, or by other
                 rules prescribed by the Supreme Court pursuant to statutory authority. Evidence
                 which is not relevant is not admissible.

         Spec    Calls for Speculation (FRE 602)

           s     Summaries (FRE I 006)

                 The party relying on the summary must establish its accuracy to the court's
                 satisfaction.

                 See Graham, Handbook of Federal Evidence§ 1006.1 (5th ed. 2001). United
                 States v. Pelullo, 964 F .2d 193, 204 (3d Cir. 1992) ("It is well established that
                 summary evidence is admissible under Rule 1006 only if the underlying materials
                 upon which the summary is based are admissible.").

          u      Untimely/ Never Produced (FRCP 26, 37)

          V      Vague/ Ambiguous/Overbroad (FRE 611)

          w      Privileged/ Work Product (FRE 501/502)

          X      Exhibit has not been provided, the copy provided is illegible, and/or the entry
                 includes multiple documents.



                                                   3
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 97 of 101 PageID: 39453




       ABBREV.                                      OBJECTION

          y      Wrong Document Identified or Incorrectly Described

          105    Limited Admissibility    (FRE 105)

                 When evidence which is admissible as to one party or for one purpose but not
                 admissible as to another party or for another purpose is admitted, the court, upon
                 request, shall restrict the evidence to its proper scope and instruct the jury
                 accordingly.

          701    Improper Lay Opinion Testimony (FRE 701)

                 If a witness is not testifying as an expert, testimony in the form of an opinion is
                 limited as provided by this rule.

         1002    Best Evidence (FRE 1002, 1003, 1004)

                 An original writing, recording, or photograph is required in order to prove its
                 content unless these rules or a federal statute provides otherwise.




                                                    4
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 98 of 101 PageID: 39454


                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                      Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                    Defendants' Objection Key


      ABBREV.                 OBJECTION                                       RULE/ EXPLANATION
                            Authentication or         The requirement of authentication or identification as a condition
           A                                          precedent to admissibility is satisfied by evidence sufficient to support a
                         Identification (FRE 901)
                                                      finding that the matter in question is what its proponent claims.
          Arg                Argumentative
                        Attorney Objections Not
          AT
                               Removed
                        Beyond Scope of Direct /      Objectionable because the testimony exceeds the scope of the direct,
         BSE              Cross / Or Redirect         cross, or redirect examination.
                             Examination
                            Beyond Scope of           Objectionable because the testimony exceeds the scope of the
         BSS
                               Subpoena               subpoena
                         Beyond Scope of Rule         Objectionable because the testimony exceeds the scope for which the
         BST
                        30(b)(6) Deposition Topic     witness was designated to testify pursuant Rule 30(b)(6).
                        Cumulative, Duplicative,      Although relevant, evidence may be excluded if its probative value is
           C            Wasteful or Undue Delay       substantially outweighed by considerations of undue delay, waste of
                              (FRE 403)               time, or needless presentation of duplicative and/or cumulative evidence.
                          Improper Character
         Char
                          Evidence (FRE 404)
        Cmpd                   Compound
                          Not Produced During
           D
                               Discovery

                          Lack of Foundation          Objectionable because a witness may not testify to a matter unless
           F                                          evidence is introduced sufficient to support a finding that the witness has
                              (FRE 602)
                                                      personal knowledge of the matter.

                             Hearsay Rule             Hearsay is not admissible except as provided by these rules or by other
           H                                          rules prescribed by the Supreme Court pursuant to statutory authority or
                              (FRE 802)
                                                      by Act of Congress.
                                                      Objectionable because document is incomplete and the introduction of
                         Incomplete Document
           I                                          the remaining portions or related documents ought, in fairness, to be
                              (FRE 106)
                                                      considered contemporaneously with it.
                          Improper/Incomplete         Objectionable because additional parts of the testimony in fairness
          ID                  Designation             should be considered with the part of the testimony designated.
                            (FRCP 32(a)(6))
                          Im proper/lncom plete       Objectionable because additional parts of the testimony in fairness
          IC              Counter Designation         should be considered with the part of the testimony designated.
                             (FRCP 32(a)(6))
                        Improper Lay or Expert        Objectionable because the testimony is outside the scope of proper lay
          10                   Opinion                or expert testimony.
                            (FRE 701-703)
                           Improper Use of            Objectionable because the designation is inconsistent with the proper
          IP             Deposition Testimony         use of deposition testimony pursuant to FRCP 32.
                               (FRCP 32)
                        Improper Designation of       Objectionable because the witness who gave the designated testimony
         IDe              Witness who will be         will be called to testify at trial.
                              Called Live
                           Legal Conclusion           Objectionable because witness testimony constituting a legal conclusion
          LC                                          creates a danger of unfair prejudice, confusing the issues, misleading
                               (FRE 403)




      MEI 30119256v.l
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 99 of 101 PageID: 39455


                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                      Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                   Defendants' Objection Key

                                                     the jury, undue delay, or wasting time.
                                Leading              Objectionable because leading questions should not be used on direct
          LD
                               (FRE 611)             examination except as necessary to develop the witness's testimony.

                         Mischaracterizes Prior      Objectionable because the designation includes mischaracterization of
                              Testimony              prior testimony, as a result the testimony lacks relevance and creates a
           M
                                                     danger of unfair prejudice, confusing the issues, misleading the jury,
                          (FRE 401-403, 611)
                                                     undue delay, or wasting time.
                                                     Objectionable because the designation includes mischaracterization of
                           Mischaracterizes          an underlying document, as a result the testimony lacks relevance and
          MD
                         Underlying Document         creates a danger of unfair prejudice, confusing the issues, misleading
                                                     the jury, undue delay, or wasting time.
                         Assumes Facts Not in        Objectionable because the question assumes facts not in evidence.
          NE
                              Evidence
                                                     Objectionable because the designated testimony is not responsive to the
          NR                Non responsive
                                                     question.
          NT                 Not Testimony           Objectionable because the designated material is not testimonial.

                          Offer of Settlement        Evidence of an offer of consideration to compromise or attempt to
          OS                                         compromise a claim, or conduct or a statement made during
                              (FRE 408)
                                                     compromise negotiations about the claim, is not admissible.
                                                     Although relevant, evidence may be excluded if its probative value is
                         Prejudicial, Confusing,
           p                                         substantially outweighed by the danger of unfair prejudice, confusion of
                        Vague and/or Misleading
                                                     the issues, or misleading the jury, or by considerations of undue delay,
                               (FRE 403)
                                                     waste of time, or needless presentation of cumulative evidence.
                           Lack of Personal          Objectionable because lack of personal knowledge makes the witness
          PK                 Knowledge               incompetent to testify about particular facts.
                              (FRE 602)
                               Privilege             The evidence is subject to a claim of attorney-client privilege or other
          PR
                             (FRE 501-502)           privilege.
                                                     All relevant evidence is admissible, except as otherwise provided by the
                               Relevance             Constitution of the United States, by Act of Congress, by these rules, or
           R
                             (FRE 401, 402)          by other rules prescribed by the Supreme Court pursuant to statutory
                                                     authority. Evidence that is not relevant is not admissible.
                                                     Objectionable because the designation includes a question calling for
                                                     speculation and/or speculation as a result the testimony lacks relevance
          SP             Calls for Speculation
                                                     and creates a danger of unfair prejudice, confusing the issues,
                                                     misleading the jury, undue delay, or wasting time.
                                                     The party relying on the summary must establish its accuracy to the
                                                     court's satisfaction.
                              Summaries              See Graham, Handbook of Federal Evidence§ 1006.1 (5th ed. 2001 ).
           s                  (FRE 1006)
                                                     United States v. Pelullo, 964 F.2d 193, 204 (3d Cir. 1992) ("It is well
                                                     established that summary evidence is admissible under Rule 1006 only if
                                                     the underlying materials upon which the summary is based are
                                                     admissible.").
                         Vague, Ambiguous or
          V                  Overbroad
                              (FRE 611)
                                                     When evidence that is admissible as to one party or for one purpose but
                         Limited Admissibility       not admissible as to another party or for another purpose is admitted, the
         105
                               (FRE 105)             court, upon request, shall restrict the evidence to its proper scope and
                                                     instruct the jury accordingly.
         701             Improper Lay Opinion        If a witness is not testifying as an expert, testimony in the form of an


                                                                  2
      MEI 30119256v.1
Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 100 of 101 PageID:
                                   39456

                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                      Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                  Defendants' Objection Key

                         Testimony (FRE 701)        opinion is limited as provided by this rule.
                             Best Evidence          An original writing, recording, or photograph is required in order to prove
      1002                                          its content unless the rules or a federal statute provide otherwise.
                              (FRE 1002)
                                                    If post-dated evidence is admitted as to one purpose but not admissible
                         Post Dated Filing Date     as for another purpose (e.g., for obviousness analysis), the court, upon
        PD
                               (FRE 105)            request, shall restrict the evidence to its proper scope and instruct the
                                                    jury accordingly.
   Badgering             Badgering the Witness      Inappropriate badgering of the witness.
                                                    Exhibit has not been provided, the copy provided is illegible, and/or the
        X
                                                    entry includes multiple documents.
                           Wrong Document
        y                Identified or Incorrect
                        Description of Document
       MIL                 Motion in Limine         Subject to motion in limine.




                                                                 3
   MEI 30I l 9256v. l
         Case 1:15-cv-07025-RMB-JS Document 669-6 Filed 05/30/19 Page 101 of 101 PageID:
                                            39457




,,,,},
